Case 1:19-cv-24184-MGC Document 49 Entered on FLSD Docket 09/15/2020 Page 1 of 64

                                                                             $
                                                                                                          2
                  IN T H E CIR CU IT CO U RT O F T H E ELEV EN T H .IU DICIA L
                  CIR CU IT IN A N D FO R M IA M ID A D E CO U N TY,FLO R ID A
                                         19-CV-24184

      JAMESBUCKM AN and                        CaseNO.19-030415                          Z
      M ALIRICE SYM ONETTE
                                                                        FILED BY                   D,c.
     Plaintiff,         SECOSAESSSSSECONDAMENDEDCOMPLAIN '                             (-
                                                                                 SEF 1# 2022
                                                                                 jtzjjtll'lîqtr
                                               1 QUIET TITLE                     .D'OFCLA.-MIAMI
                                               2.SECOND CAUSE OF ACTION Dam agesAnd Declaratory
    LA NCA STER M ORTGA GE LLC
    CO.,D EUTSCH E BAN K                       Reliefpursuantto RICO LAW 18 U.S.C.1961 (1)(a)(B)
    NATIONAL TRUST CO.A S                      AND 1962 (B)
    TRUSTEE UNDER THE                         3 TH IRD CAUSE OF ACTIO N
    PO OLIN G AND SERVICIN G                  FED ERAL ABUSE O F LEGAL PROCESS
    AGREEM ENT SERIES RAST
    2006-48 (CSFB),C/0 OCW EN                    4.UNJUST ENRICH M '
                                                                   ENT
    ATTN :VaultDept.
    5720 Prem ierPark Drive,                   5.VIO LA TIO N O F RESPA 12 U.S.C 2605
    FestPalm Beach,                            6.V IO LA TIO N FL.STA T.697.10 N O
    FL.,33407,SECURlTY                         CO N''R ACT                 '
    EXCHAN GE COM M ISSIO N
    (SEC),U.S.DEPARTM ENT 0F                   7.FM UD & CO N CEALM EN T
    THETREASURY/I.IRS.
                                               8.VIOLATON OF FLORIDA STAT.45.031(8)
                                               PRO PERTY SO LD AT FO R ECLO SU RE PR ICE SO
                                               LOW TH AT IT SH O CKS TH E CON SCIEN CE
    ATTORNEYS TITLE
    IjstlM NcEFIJND,DADE                       9.V IO LA T IO N O F TIM ELY M SIG NM EN T
    cotlNn'y CLERK OFTHE
    couaTs,DADE collsrry                       IO.BANK NO CONSIDERXTION,MONEY MUST
    REcoRl)s                                   BE GIV EN TO A SSIGN N OT E
    DEPARTM ENT,DADE couN'ry                   IIqCA USE O F ACTIO N VIO LA TIO N GM P FA SB
    EvIcTI0N SHERIFFs                          FAS 140 R ULE AS GOV ERENZD BY T H E SEC
    NORTH M IAM IPOLICE                        AN D YH E U SDEPAR TM ENT tJFT H E
    DEPARTM ENT,THE cl'ry OF                   TREASURY/ (IRS)
    NO RTH M IAM 1,BLAN K ROM E
    ATTORNEYS LLP,ATTORN EY                    12.FED ERAL W RONGFUL FORECLOSURE
    DANIEL HU RTZE,DADE
    cotlsq'y JUDGEALLEN /INE                   13.Florida D eceptive and Unfair Trade
    1UDGERIJDOLFORulz,JUDGC                    Practice
     M ONICA GORDO
                                               14.IllegalConsum er Collection
Case 1:19-cv-24184-MGC Document 49 Entered on FLSD Docket 09/15/2020 Page 2 of 64




       BLA N K RO M E LLP,D AN IA L S.H U R TES C C,N ICO LE R .TO PPER
       TO A LL IN VO LV ED .
Case 1:19-cv-24184-MGC Document 49 Entered on FLSD Docket 09/15/2020 Page 3 of 64




                                           15VIOLATION OFTHE i964AND
                                             AND 1983 CIVILFIGHTSACT
                                            17.SLA N DER OF T IT LE

                                           I8.VIO LAT ION T H E TH IRTY-DAY N OT ICE
                                              FLA ,STA T.559.715

                                            19,CA U SE O F ACTION
                                               SLA ND ER O F TITLE


                                            20 C AUSE OFA CTION:W OIA TION OF 7''&
                                               8''AM ENDM ENT AND DEPRIVATION OF
                                                RIGHTSAND PERJURYGENERALLY.UNDER
                                                COLOR OFLAW BY W OLATING OFFLORIDA
                                                STATUTE 82 & 83.
                                           21.FEDERALVIOLATIOX
                                                             'SOF
                                              BANKRUPTCY STAY

                                           22.VIOLATION OF FLO RIDA
                                               STATUTE 119 THXT SAYS
                                               Y0 U CA N 'T D ESTROY TH E
                                               RECOkDS


                   COM PLAINT FOR QUIET TITLE ECT.

   COMES N0W the Plaintiffs MAURICE SYMONETTE AND JAMES BUCKMAN,
   who are third party persons to QUITE TITLE AM ENDED COM PLAINT
   VERIFIED PETITION FOR DECLARATORY RELIEF AND IUDGM ENT asto
   this property w ho w ere nota party to the Foreclosure According to the 3DCA
   Case N0:3D19-0821 LOW ER R'RIBUNAL2007-18226 CA-01on frontpageof
   Appealle's M otion to D ism iss the appeal #3, thereby elim inating Res
   Iudicataand RookerFeildm an on Plaintiffs,Exhibit,A2.
Case 1:19-cv-24184-MGC Document 49 Entered on FLSD Docket 09/15/2020 Page 4 of 64




                                   JURY TRIALDEMANDED
   (''plaintiffs''),com plainingabouttheDefendantsasnam edabovezandeachofthem,
   asfollow s



                                            PARTIESAND IURISDICTION

   Plaintiff Jam es Buckman whose address is 15020 S.River Dr.M iamiF1.
   33167 isnow and atal1tim esrelevantto thisaction and a residentofDade
   County and a holder of title to this said property. Plaintiff M AURICE
   SYM ON ETTE W hose address is 15020 S.River D r.M iam iFl.33167 is now ,
   atand atalltim es relevantto this action,a residentofthe County of DA D E,
   State of FLORIDA.and a holder of the Title to this said property Plaintiff
   Jam esBuckm an.isnow and atalltimesrelevantto thisaction and aresident
   of Dade County and a holder of title to this said property. JAM ES
   BUCKM AN is inform ed and believe,and thel'e on alleged that,D efendant
   Lancaster M ortgage Bànk LLC D efendant,w ho m ay have interest in the
   subjectProperty.LANCASTER MortgageBank LLC,isacorporation,doing
   business in the County of DAD E,State of FLORIDA and is the purported
   Sponsor tor Securitized Trust and/or purported participant in the
   im perfect securitization of Note and/or the Deed of Trust as m ore
   particularly dekcribed in this Com plaint.w ho's address is 1794 Oregon
   PIKE LANCASTER P.A, 17601, DEUTSCHE BANK NATJONAI, TRUST
   COM PANY         AS TRUSTEE, UNDER                      THE       POOLING AN D               SERVICIN G
   AGREEM ENT SERIESM ST 2006-48 (CSFB)who in this Complaintwillbe
   refered to as (DBNT),who claim sto own the SubjectProperty as C/O
   OCW EN :VaUI:Dept.w ho'saddress is1761 East.SaintAndreW s Place.Santa
   Ana California.92705 The U.S.TREASURY/IRS who's address is 1500
   Pennsylvania Ave,, N.W . W ashington, D.C. 20220, The UN ITED STA TES
   Treasurym ayhaveinterestinthisbecausethenotewassold inRIkICw hich
   kx.lnx.zh -arl+ea elrxcxl-rrxxwI-lan M rxl.ea I-e-.+....n 1+ lnl.n n D nu ,l rxv.'a o+n,xl,.k nzxea.,c.n I-lnza
Case 1:19-cv-24184-MGC Document 49 Entered on FLSD Docket 09/15/2020 Page 5 of 64



   Notecannotexistatthesam etimeastheBond,becausethatwould becalled
   double- dipping and because the N ote w as destroyed The U .S.Internal
   Revenue (U.S.Treasury) gave Deutsche Bank NationalTrustCompany As
   Trustee,Under The Pooling And Servicing Agreem ent Series Rast 2006-4 8
   (CSFB)aTaxwrl
               :ghtofffrom theU S,Treasary asalossw hich givès The U.S.
                                       .



   Treasury interest in the property iffound to be Fraudulent,so therefore
   thetitle mustbe Quieted concerning TheU.S.Treasury.QuiteTITLE is tl'e
   reason that 1 am Suing the SEC w ho in REM IC Facilitated the sgle of the
   BOND on the M arket w hich m ade it possible for the US dept, of
   Tl'
     easury/lRs in this Complaint,SECURITY AND EXCHANGE CGMMISSION
   w ho's address is 801 Brickell AVE.#1800 M iam i FL. 33131.ATTORNEYS
   TITLE INSURANC: FUND isa businessdoing business at6545 Corporate Centre Blvd
   Ste 200,Orlando,FL 32822.Dade County Clerk OfCourtsLocated at7:
                                                                 1W.Flagler
   Street M iam i,Florida 33130.Dade County Records Departm ent Located at courthouse
   East 22 NW 1stStreet,2nd qloor.DADE COUNTYEVICTION SHERIFFS Located at 9105
   NW 25th St. Doral, FL. 33172. North M iam i Police Departm ent Located at 700 NE
   124th St.North M iam i,FL 33161.The city OfNorth M iam ilocated at776 N E 125th St.
   North M iam i F1.33161.BlankRom e Atty's LLP Located at 500 E Brow ard Blvd #2100,
   Ft.luauderdale,FL.33394 DANIEL HURTES LOCATED AT Brow nard FinancialCentre
   500EastBroward Boulevard Ft.Lauderdale..FL33394,DADE COUNTY JUDGEALLEN
   FINE LOCATED AT 73W estFlaglerST,M iam i.FL 33130.Dade County Judge
                                                                     (
                                                                       RODOLFO
   RUIZ,JUDGEMONICA GORDO luocatedat123 NW 1stAve,MiamiFL.33128


                               CLA IM OF RELIEF



   Plaintiffs Brings this action against DEUTSCHE BANK NATJOiAL TRUST

   CO M PANY AS TRUSTEE,UNDER THE POO LING AND SERVICING AG REEM ENT

   SERIESRAST 2006-A8 (CSFB).and Does1-forselllng Plaintiff'sproper
                                                                9 tyAt

   a Foreclosure sale to Deprive plaintiffs of their Residence w ithout anv
Case 1:19-cv-24184-MGC Document 49 Entered on FLSD Docket 09/15/2020 Page 6 of 64



   Iawfulclaim to the property because w e neversigned ordid any W arranty

   Deed,M ortgage orNote ataIIw ith Deffendants.And forusing RACtSM and

   DISCRIM INATION by DEUTSCHE BANK NATJDNALTRUST to illegaly try to

   Evict us out of a W hite Neighborhood because w e are Black and lying to

   the Police saying w e are not allow ed in the house w ho rem oved us from

   the house w ithout Iegally evicting us and violating our Bankruptcy earlier

   to evict us out of the house w ithout a Court Order several tirnes and

   stealing m y furnishings property and fourstory 74 ft.yacht becausej w e are

   BLACK und helpless.And for RICO Colluding w ith DADE CO UNTY JUDG ES,


   CLj
     !
      RKOFTHECOURTS,DADECOUNTYRECORDSNOTARY'S,AUORNEYS
   TITLE INSURA NCE FUND, DADE CO UNTY SHERIFFS DEPT. AND DEUTSCH E

   BANK NATJONAL TRUST COM PANY AS TRUSTEE,UNDER THE PO O LING A ND

   SERVICING AGREEM ENT SERIES RAST 2006-A8 (CSFB)from now seen as
   DEUTSCH E BAN K NATJO NALTRUST.


                      INTkODUCTION IURISDICTION AND VENUE


   Thetransactionsandeventswhichare thesubjectmatterofthisComplaintalloccurred
   w ithintheûountyofDADE,StateofFluoRlDA.and theUnitedStateSDEALINGW ITHTHE

   U.S.TREASURYAYDTHE FEDERALSECURITIESAND EXCHANGECOMMISSION (SEC)
   alongwïthFederalViolationsgivesthisFederalCourtJurisdiction Violation ofthe1964
   and 1983Discrimination,ViolationofBankruptcy,federalQuiteTitle,Violation ofTILA ,
Case 1:19-cv-24184-MGC Document 49 Entered on FLSD Docket 09/15/2020 Page 7 of 64



   Violation olRESPA The Property is located w ithin the County ofDA DE,State of

   FLORIDA w ith the address of1977 N E 119th RD M IA M IFL.33181.M aurice

   SymonettelivesintheStateofTexasDefendants/Respondentsarecitizensof
   theStatesofOregon,CA,DC New York and Florida.There iscom plete diversity

   ofcitizenship between Plaintiff/petitionerand Defendants/Respondents.
   Petitioners seek to quiettitle to Petitioners'property.The am ou'
                                                                   ntin controversy

   exceeds$75,000.00,

                               BA CK GRO UN D
   On inform ation and belief,Deutsche Bank & Lancaster could not prove
   the term s ofthe instrum entand its rightto enforce the instrum ent.The
   court may not enter judgm ent in favor of the person seeking
   enforcem ent unless it finds that the person required to pay the
   instrum ent is adequately protected against loss that m ight occur by
    reason ofa clajm by another person to enforce the instrum ellt.That
                                                                     9

   never existed Fla.Stat,j 673.3091(2). 0n inform ation and belief,
    Plaintiff specifically denied all necessary term s of the note w ere

    provided in the mortjage attached to the 2007 note and Mortgage
    because the N ote and M ortgage has no signatures or initials
    foreclosure. The note attached to the foreclosure com plajnt and
    Plaintiffs challenged Deutsche Bank & Lancaster standing in tllis case
    w ith no closing signatures..Neither Deutshe Bank or Lancaster could
                   ;

    allege sufficient facts establishing that eilher w as entitled to Lnforce
    the purported debt or otherw ise establish either entity's standing
    before this Courtin the 2007 case.Sim ply put,neither entity can be
Case 1:19-cv-24184-MGC Document 49 Entered on FLSD Docket 09/15/2020 Page 8 of 64




   entitled to enforce the note itclaim ed itow ned w ith no signatui'es and
   intentionally w ithheld this m aterial inform ation from the Plaintiffs
   and the Courtby asserting thatthey w ere entitled to collectthe alleged
   defaulted debt in this fake case. Deutshe Bank and Lancaster
   therefore, failed to allege in its foreclosure com plaint any ultim ate
   facts w hatsoever placing either w ithin the chain of ow nership of the
   purported note and m ortgage,Plaintiff draw s the Court's attention to
   Uniform Com m ercial Code, especially bu- not lim ited to UCC .3-604.
   Buckm an avers that there are serious questions about the legitim acy
   of the instant foreclosure com plaint filed in 2007 by Deutsche Bank,
   w hich also raise questions about how they get the unsigned M ortgage
   illegally on D ade County Records and how they cam e into possession
   of the unsigned note because they actually cannot ow n an unsigned
   note.Ifw e do notraise these objectionsand another so called owner
   w ould later m ake a claim againstus,w e w ould not have the defvnse of
   having acted in good faith,and w ould not be protected against such
   third party fake Claim s especially since w e didn't go to any closing and
   sign any notes, M ortgages or any W arranty deed Conveying the
   property over to Leroy W illiam s at any Closing w ith Lancaster Bank
   under UCC 3-604.Therefore w e are entitled to a declaratory ruling of
   relief by this Court. Under UCC, specifically, UCC Secîion 1-
    201(b)(21)(A),pnecan onlybeaholderasthepayee on thenoteorbya
   bearer endorsem entin blank,How ever,there w as nevera closing on the
    Lancaster N ote so all of this is void.If Lancaster Bank could not plead
   status ofa holderby a bearer endorsem ent,then Deutshe Bank cannotdo
    so either.that it Deutsche Bank w as Assigned the M ortgage by M ERS
    from Lancaster.There is not a shred of evidence in the instant case of
Case 1:19-cv-24184-MGC Document 49 Entered on FLSD Docket 09/15/2020 Page 9 of 64


   '


   2007 case.The instant loan ever existed as an assetofDeutsche Bank or
                                                                      #

   Lancaster Bank.It follow s that the foreclosure filing in 2007 is m oot.
   Since Deutsche Bank



   itself w ould only have been a holder by virtue of the of thç unsigned
   M ortgage and Note to Deutsche Bank from Lancaster.This clearly show s
   thatDeutsche Bank or Lancaster w as notin possession ofany N ote thatit
   claim sin thiscaje from 2007 oris entitled to file a Foreclosure by being
   the last in the chain of custody.Again,foreclosure is a ''freeze fram e''
   proceeding,the lack ofstanding and capacity by DEUSTCIIE Bank in 2007
   cannot be repaired because there w as no closing or signatures,w hether
   by Lancaster itself or even less, Deutshe Bank. In addition Deutsche
   Baùk could only become successorholderofthe subjectloan tfthere
   w as a signature on the M ortgage and N ote or real signatures on a
   W arranty Deed of sale w hich never happened. W e m ust see the
                                                                      i

   evidence on the Lancasters Bank's general accounting ledger,Under
   the applicable law ,any ''servicer''w hich acquires a bad debt,such as one
   in foreclosure,is deem ed a ''debt collector.''If Lancaster Bank disputes
   this identity it m ust set forth clear and convincing evidence to the
   contrary w ith proofofa fullChain ofTitle. Further,w hether a party is a
   'fdebt collector''under the relevant statutes also relates the am ount of
       debtcollectingitperform scom pared to servicing.A significantportion of
       defendantsDeuischeBank MERS orLancas:erentitiesbusiness,through
   robo-signors or Fake notariser BARBERA GONZALEZ such as is ffdebt
       collection.In addition tp jointand sevel'alliability formisconductamong
   joint Tort feasors, defendants have also operated as a com mon
   enterprise,and each ofthem isjointly and severally liable for the acts
   and practices alleged herein.No alleged owner ofthe beneficlalinterest
Case 1:19-cv-24184-MGC Document 49 Entered on FLSD Docket 09/15/2020 Page 10 of 64




    in the subjectunsigned promissory note and m ortgage wasa holderin
    due course. All references to defendants' ''m isrepresentations'' are
    defined as fraudulent m isrepresentations, reckless and w anton
    m isrepresentations,and/ornegligentmisrepresentations,regardless of
    w hether   referred    to   as   ''m isrepresentation'' or   ''intentional
    m isrepresentation'' or ttfraudulent m isrepresentation,'' or any other
    characterization of the m isrepresentation at issue,raised at arky tim e
    Federal rules bf procedure           Plaintl.ff/petitioner m oves .for a
    Prelim inary lnjunction/-remporary Restraining Order to restrain and
    enjoin the sale and eviction oftheproperty by Defendants/Respondents
    on February 19,2014 pending resolution ofPlaintiff/petitioner's Quiet
    Title claim,asm ore fully setforth in Plaintiff/petitioner's m otion set
    forth herein below .

                                FIRST CAU SE O F ACTIO N OU IET TIT LE
               28U.S.Codess2409 2410 (a'
                                       a(2),lRS34.1.1.8.1(i18-11-2004)AND
    34.1.5
                                (08-11-2004)AND FLA,STATUE 95.11


    NEW LY DISCOVERED EVIDENCE.AND FM UD,FEDERAL RULE 60 (B)(2)(4)AND Fla.R.
    ofCiv.Proc.1540.STANDING CAN BE QUESTIONED AT ANYTIM E FEDEM LRULE 3.1
    ThisistotalFraud,M ERS andDeutscheBanksew ky discovered evidence and fraud,
    M arch 4Til2018,'w e w ent to the Dade County records Departm entbecause allM ortgage

    NotesareRequiredtobeRecordedwith OriginalSignaturesF.S.701,02(1)(2)(3)exh.A.
    and.W e discovered thatthe thatthe Note thatw e thoughtw as Country W ide Bank from
    AlexanderM orera thatw e thoughtw e w ere paying on w asactually a Lancaster
    Assignm entofw hich thatNote w as a LancasterNote never signed Orclosed on,This
    LancasterMORTGAGENOTEhasabsolutelynosignaturesofthesocalledbuyer(Leroy
    W illiams)onNoteasRequiredbyF.S.695.26 (1)(a),whichcaused lnetosearchthe
Case 1:19-cv-24184-MGC Document 49 Entered on FLSD Docket 09/15/2020 Page 11 of 64




    wholerecordtodiscoverthatA1lBuyer's(LeroyW illiam's)SIGNATURESandINTIALS
    area11Blacked 0utand the blacked outsignature as show n on godsz.com #1 show ing
    tw0DadeCountyClerksJoseSilvaID # 311083andGuettyJean 1D # 217325behind
    theirClerk's desk behind protective glass.Hefson Video red stam ping the m ortgage and
    saying the recordsdept.w illnotRecord M ortgagesw ithoutthe originalsignature and
    She'son video after red stam ping and putting m y paym entreceipton the Certified so
    called Leroy W illiam sshow ing M ortgage Nota on Cam era,video shtîw sblacked out
    initialson Lancaster Note.Andtw o m anagersoftheclerk'sofficesayingthere'snow ay
    thisNote should havebeen puton Record w ithouttheSignatures,seegodsz.com # AA.
    and



    A B.and Irecorded this allon docket.For Leroy W illiam s there's t1o signed M ortgage,
    Prom issory Note or Prepaym ent Rider Recorded in Dade Count
                                                               l
                                                                 y.There is no lost
    Note count in D eustche Bank Com plaint and M ERS is not listed in the fake N ote as
    N om inee or anything at all, exh. A. W hich is w hy they did a Fake M ortgage
    Assignm ent w hich included the Prom issory N ote as stated on the bottom of the
    Assigned N ote from Lancaster Bank to M ERS exh. C., signed by the FA KE Vice
    PresidentofLancaster(Darlene Perera)thesam elady who on the exactsame date
    she signed a fake Allonge to another Bank called lndy M ac Bank before the
    Assignm entto from LancasterBanktoM ERS,illegalsee exh.CC 1-5 . You can'tGive
                                                                      I

    a Note to tw o different entities especially on the sam e date.A nd did notrecord the
    Fake assignm ent until 2007 1 year and 5 m onths after sale of the fake N ote w hich
    m akesthe

    Note and M ortgage Void according to F.S.exh.C.Allow ing an unsigned M ortgage or
    Noteto

    be Recorded in Florida isa Felony,F.S.817.2341 and 775.082,7'75.083 and 775.084.
    And are a11 forgeries that can alm ost be seen under the blacked out ink w hen
Case 1:19-cv-24184-MGC Document 49 Entered on FLSD Docket 09/15/2020 Page 12 of 64



    com paring thatsignature to the other signatures ofthe other notes w ith the correct
    signature seethe

    Plaintiffs Lancaster's Recorded Note show s Note has a blacked out w rong
    forged signatures thatyou can see under the blacked outsignature,exh.A .This
    isthecorrect

    Leroy W--
            illiam 's r
                      -ealsignature from the other note from realRecorded N ote of Leroy
    W illiam 'sotherrealClosings.see pgs.16 and Z0 of, exh.B1 and B2.And Flam ingo
    Title Com pany w as sued by Attorney Title Insurance Co.Because ofm oney given but
    no Notezexh.F,.and there

    w as no valid W arranty Deed because Alexander M orera w aà notthere and did not
    sign the W arranty Deed,exh.G.0ne of the ow nersofthe hom e 1977 N E 119th Road
    M iam i33181,

     Jam es Buckm an was not atthe closing,see Jame's affidavit,exb.H.And Jam es
    Buckm an did

    not sign anything as it A PPEARED on the fake W arranty Deed,exh.G.See James
    Buckm an's




     realsignatureon Driverslicense,exh.H2.Som eoneillegally signed forJam es
    Buchm an,

    SeeAffidavitfrom M auriceSym onetteanotherownersayingthathe(Mauriceqwas
    their

     attheAngrywiped outnon closing and witnessedthatJamesBuckm an,Tanner
    Carter,Alexander M orera nordid the buyer Leroy W illiam s sholv up to the closing
    and the
Case 1:19-cv-24184-MGC Document 49 Entered on FLSD Docket 09/15/2020 Page 13 of 64



    W arranty Deed wasnotsigned,seeexh.L.andAffidavitfrom Jam esBuckm an
    stating

    thathe w gs notatthe closing and never signed.So there w as no LegalW arranty
    filed

    on the Record!So paym ents continued to Lountry W ide Bank w ho w e thoughtw as
    the bank ALEXAN DER M orrea's Bank,exh.SP,S2,S3.and then EM C M ortgage Bank
    EM C.M ortgage

    co,w rote usand said m ake allpaym ents to INDY M AC BAN K.A nd our Paym ents
    w ere

    m ade on tim e even six m onths after Deutsche Bank started Foreclosure on our
    house

    wasstarted 06/20/2007,exh.M ,Seereceiptsshowingpaym ents06/19/07to
    09/29/
    07 4 m onths after D eutsche Bank oreclosure started exh.K1.,K2,K3,K4.And
    unknow n Bank.D eustch Bank Lis Pendance date filed w ith no Due Process Notice
    to uS.See page

    11 ofDade Docketexh.0.This filed w hile Paym entsw ere stillbeing m ade and on
    TIM E,.

    A nd notice the M ortgage and Note blacked outthe Loan Num ber so thatyou could
    not

    check AND SEE THAT THE LOAN w asa fake loan from Lancasterbank thatw e did not
    close

    on,exh.A.they also m ade big m istake and show ed thatLancasterl3af1k A llonged the
    N ote to

    lndyM ac Bank,Exh.F.W hich is w hy A m erican Title IN SU RA N CE sentto usthat
Case 1:19-cv-24184-MGC Document 49 Entered on FLSD Docket 09/15/2020 Page 14 of 64



    had usthinking thatthisw asCountry w ide Suing ususing EM C astheirSERVER and

    changing to IND YM AC to bethe Servicer,whatagreatDECEPTION !So the factis
    either

    way only Bank tàen thatcouldsellorAssign theLancasterNotetoM ERS islndyM ac
    Bank




    becausetheA llonge on Lancasterwasto lndy M acBartk first.O fcf'ursethisw asnever

    done.Because Lancasterw ithoutN ote ow nership because ofthe ,stllonge to Indy M ac

    Bank
    old the fake N O TE illegally to M ER S w ho then illegally A ssigned the fake N ote to

    Dtr-rscl-lsBANK butaftertheystartedTheForeclosurelawsuit,exh.E3.whichisalso
    illegalaccording to M clean V s.JpM organ.Tllis is a totally a m ade tlp Foreclosure

    thievery w ow !


    SECOND CAUS4 OFACTION Dam agesAnd Declaratory Reliefpursuant
    to RICO LAW 18 U.S.C. 1961 (1) (a) (B) AND 1962 (B) AS TO
    LA NCA ST ER, M ERS, D EU TSCH E BAN K, T H E SEC, DA D E CO UN TY,
    A TT ORN EYS TITLE        INSU M N CE FUN D, COU NTY             CLERK     OF
    COURTS, DADE COUNTY RECORDS DEPARTM ENT, DADE COUNTY
    EVICTION SH ERIFFS,N ORTH M IA M IPO LICE D EPA RTM ENT,CITY O F
    NORTH M IAM I,BLANK ROM E ATTORNEYS LLP,ATTORNEY DANIEL
    HURTZE,DADE COUNTYJUDGEALLEN FINE,JUDGE M IGUELDE LA 0,
    JUDGEMONIY GORDO./UDGERUDOLF;RUIZ,JUDGE-

    Plaintiff ïncornorate naragrnnh: inclllqive.herein.aq thollsh Ket fnrth
Case 1:19-cv-24184-MGC Document 49 Entered on FLSD Docket 09/15/2020 Page 15 of 64



    herein.0n OCT.5TH 2005,and continuing,through the present,all
    Defendants did cooperate jointly and severally in the com m ission of
    two (2) orm ore ofthe RICO predicate actsthat are itemized in the
    RICO lawsat18 U.S.C.jj 1961(1)(A)and (3),and didso inviolation of
    the RICO law at 18 U.S.C. 1962(b) (Prohibited activities).Plaintiff
    further alleges that D efendants LA NCASTER, M ERS, D EU TSCH E
    BANK, THE SEC, DADE ATTORNEYS TITLE INSURANEE FUND,
    COU NTY CLERK OF TH E CO U RTS, DA D E COU NTY RECOR DS
    D EPA RT M EN T, DA D E CO UN TY EV ICTIO N SH ER IFFS, N OR TH
    M IA M IPO LICE
    DEPARTM ENT; THE CITY OF NORTH M IAM I, BLANK ROM E
    ATTORNEYS LLP, ATTORNEY DANIEL HURTZE, DADE COUNTY
    JUDGE ALLEN FINE, JUDGE M IGUEL DE LA 0, JUDGE M ONIG
    GORDO,.JUDGE RUDOLFO RUIZ,JUDGE RONALD M .F.RIEDMAN
    and Does,On their ow n behalf,and on behalfoftheir co-defendants,in
    conjunction with and in furtherance ofthe conspiracy with allthe
    rem aining Defendants, did com m it tw o or m ore of the oïfenses
    item ized abovecin a m annerw hich they calculated and prem editated
    intentionally to threaten continuity, i.e.a continuing threat of their
    respective racketeering activities,also in violation ofthe RICO law at

    18 U.S.C.1962(b)supra.Atal1tim esherein,defendants,on theirow n
    behalf, and on behalf of the co-defendants, and each of ihem ,
    conspired w ith rem aining defendants, to interfere w ith 'the quiet
    enjoymentofPlaintiff'shome;stealthe equity in the Plaintiffshom e
    through the use ofsham pleadings,m anufactured ''evidence''such as
     fraudulent AFFIDAVITS,M ORTGAGES,ASbIGN M ENTS,NOTARYS,exh.
    A,C.and C2.in a civilcourt action in order to fraudulently obtain a
    judgm entofforeclosure,ata1ltim esherein,defendants,on theirown
Case 1:19-cv-24184-MGC Document 49 Entered on FLSD Docket 09/15/2020 Page 16 of 64



    behalf, and on behalf of the co-defendants, and each of them ,
    conspired w ith rem aining defendants, to interfere w ith the quiet
    enjoym entofPlaintiffs home;stealthe equity in the Plaintiffs hom e
    through the use of sham pleadings, m anufactured 'tevidence''such as
    fraudulent affidavits in a civil court action in order to fraudulently
    obtain a judgm ent offoreclosure,W herefore Plaintiff seeks relief as
    accorded by the applicable Statute, including, but not lim ited to:
    Statutory Com pensatory dam ages for each separate violation
    according to proof; Exem plary dam ages for each separate violation
    based on the nétw orth ofthe D efendants on their ow n behalf,ulnd on
    behalfof the co-defendants;Declaratory relief,including perm anent
    injunctive relief,prohibiting these defendants,crany oftheir agents
    or assigns, from any further breaches of the statute; Reasonable
    attùrney's fees and court costs according to proof, Such other and
    fultherreliefasthecourtdeemsjustandproper.
    '



    Pursuantto5768,72 (2002),FLA.STAT.,Plaintiffreservestherz
                                                            'ghtto amend
    this com plaint ,to add a prayer for punitive dam ages upon a; show ing hy
    evidence in the record providing a basis for recovery ofsuch dam ages.

        TH IRD CA USE OF ACTION   FED EM L A BU SE O F LEGA L PRO CESS


         A S TO LAN CA STER,M ERS,DEUT SCH E BA N K,TH E SEC,D AD E
        ATTO RN EYS TITLE INSURAN CE FU ND ,CO U NTY CLER K O F TH E
        COURTS,DADE COUNTY RECORDS DEPARTM ENT,DADE COUNTY
        EVICTION SHZRIFFS,NORTH M IAM IPOLICE DEPARTM ENT,'THE
           CITY O F N ORTH M IA M I,BLA N K RO M E A TTO RN EYS LLP,
        ATTORNEY DANIEL HURTZE,DADE COUNTY JUDGE ALLEN FINE,
    JUDGEMIGUELDE LA 0,JUDGEMONICA GOR9-Q,JUDGE RUDMLFO
Case 1:19-cv-24184-MGC Document 49 Entered on FLSD Docket 09/15/2020 Page 17 of 64



                                    RUIZ,


    Plaintiffrealleges and avers paragraphs as iffully set forth herein and
    further states:This is an action for injunctive and declaratory relief
    and for dam ages based upon these Defendants abuse df the legal
    process in connection w ith the foreclosure law suits.From the filing of
    the 2007 action to present,LA NCA STER,M ERS,and D EUTSCHE BA NK
    as successor,did not have sufficient docum entation to establish it is
    the proper party to bring this action apd the docum entatioè.
                                                                '
                                                                / upon
    w hich it relied on for standing w as im properly m anufactured by
    Defendants,individually or jointly.These Defendants created and/or
    used false docum ents in an effortto obtain a foreclosure final
    judgm ent against hom eowner. These docum ents include the
    afprementioned,Judgements,AOMS,Affidavit of Indebtedness,fake
    M ortgages ; Prepaym ellt Riders. Prornissory Notes, Fake W arrenty
    Deeds,Fake W itnesses Trusts,fake Com plaints,M otions,Fake lçotary,
                                                                      (

    IllegalEvictions,Clerks Destroying Records,
    Burning the OriginalNotes,Sinking/stealing my Yachts,Stealing Gun,
    Stealing Property,Fake Arrests,Clerks Selling Our H ouse w hile w e are
    in Bankruptcy and Fake IllegalForeclosure Sales.How they dld this
    w as easy everybody w as against us and on the Conspiracy Rico Team
    from aIlthe Judges on this House dow n.A1lthe Judges on this Case
    w erebeing Paid and w erebenefitting from the Foreclosing Bank thisis
    very Serious CONFLICTS OF INTEREST.W e neverstood a chanée from
    the top dow n the deck w as stacked againsthere's proofofeach ofthe
    fourJudge'sCONFLICTS 0F INTEREST even the Adm inistrativeJudge
    Jennifer Baily who when JUDGE Thom as W illiam s Recuçed him self
    from this case sighting CONFLICTS OF IN TEREST this A dm instrative
Case 1:19-cv-24184-MGC Document 49 Entered on FLSD Docket 09/15/2020 Page 18 of 64



    '
    Judgewhoalsohasthesam eCONFLICTSOFINTEREST appointed
                                                       ù


    1.JudgeAllen Fine who also hasthe same CONFLICTS OF INTEREST,
    did Judgem ents upholding JUDGE Friedmans Foreclosure J.
                                                           udgem ents
    in the case see Docket exh.Z.and he hasthe sam e in this case,exh.GG.

    2.Judge MiguelDe La O did the Order for Eviction over Maurice's third
    party claim w ho by Law m ust be heard in Eviction but he w ould not hear
    us after w e gavë him the Red Stam p copy from Dade County Rftcords and
    Clerk's Dept.Judge De La O held the copiesand looked at itand saw that
    there w as no signature on

    the Mortgage orthe Note and no Notary on theAssignm eniW cw !Buthe
    also has the sam e CONFLICTS OF INTEREST,in this case,is doing business
    w it
       !
        h City bank and is w ith Deutsche Bank.exh.H H,and 0,

     3.Judge Monica Gordo who did the Order to Dism iss our llotions to
                                                                   1
    Dism iss even Show ing her that w e w ere on tim e w ith our Paym ents Six
    M onths after



    Foreclosure Suitw as filed on usw ithout Notice to us and thatDEUTSCHE
    did not ovvn the N ote and M ortgage and had filed the Suit before the
    Assignm entin violation ofMcleanV,JpMorgan ''sayingyou can'tforeclose
    before you Own the Note''.Butguess whqtthisJudge also haftthe sam e
    CONFLICTS 0F INTEREST,in this case,M onica Gordo is doing business
    w ith Chase and Chase is w ith Deutsche Bank exh.ll.and 0 .

    4.JUDGE RUDOLFO RUIZ did Judgements upholding JUD'GE Friedmans
    Foreclosure Judgem entsin the casesee Docketexh.Z.and he hasthe sam e
    CO NFLICTS OF IN TEREST. in this case. ON H 1S FORM 6 H E'S DOIN G
                                                                                     l
Case 1:19-cv-24184-MGC Document 49 Entered on FLSD Docket 09/15/2020 Page 19 of 64


                                                                 j

    BUSIN ESS W ITH SUNTRU ST AN D SU NTRUST IS W ITH DEUTSCHE BAN K

    exh.JJ.and 0.
    5.ATTORNEYS TITLE IN SURANCE FUN D is a Co-conspiritor partner in
    this RICO Conspiracy w ho w ere upsetthatthey had to pay Lancaster Bank
    back for the m onies transferred to FLAM INGO Title for the closing that
    never happened so there w as no M ortgage signed and given no
    Prepaym entRider signed and given no Prom issory N ote signedjand given
    and no W arranty D eed signed and given at the closing that never
    happened and so therefore Lancaster Bank LLC w as given their m oney
    back by ATTORNEYSTITLE INSURANCE FUND and s0 therefore uever gave any
    m oney to be ow ed back to them and never ow ned the Prom issory N ote &
    M ortgage to Assign to M ERS and D eutsche Bank.So ATTORN EYS TITLE
    INSURANCF FUND Sued Flam ingo Title Co,Jam es Buckm an,Tanna Carter
    and Alexander M orerra.Flam ingo Title Com pany Settled the ATTORNEYS
    TITLE INSUM NCE FUND by giving som e of the M oney Back and
    unbeknow n to Tanna Carter Jam es Buckman and Alexander Morerra
    ATTORNEYS TITLE INSUM NCE FUND did a $400,000 short sale to buy
    CountryW ide's $900,000 Note.And Participated in the creatioù ofa new
    M ortgage and N ote w ith the help ofDade




    County Records D ept.w ho aIIOw ed ATTORNEYS TITLE IN SUM N CE FUN D
    to put an unsigned M ortgage,Prepaym ent Rider,W arranty Deed and an
    unnotorized Fake Assignm ent on Dade County Records and then used
    Blank Rom e Attorney

    LLP (Attorney DanielHurtz)to forecloseusing thosefraudulent-unsigned,
Case 1:19-cv-24184-MGC Document 49 Entered on FLSD Docket 09/15/2020 Page 20 of 64



    un notarized recorded docum ents thatAtty.DanielH ertz of Blank Rom e
    Attorneys LLP knew w as fraudulent because w e talked to him outside the
    courtroom and show ed him the unsigned fraudulentdocufnents.And his
    reply w as none of this matters because this Judge is us and with the
    Judgm ent.
    6. Dade County Eviction Sheriffs and N orth M iam i Police cam e by the
    house severaltimes to putus outthe house because they saittthe bank
    Said w e w ere illegally there and had been evicted allofthis said and being
    done w hile w e w ere in Bankruptcy and Severaltim es and the agents for
    Deutsche Bank cam e to the house and told the N orth M iam iPolice to m ake
    usto evacuate the house

    7.The sam e Deutsche Bank agent w as seen by our house w her;our yacht
    m ysteriously sunk and called the authoritiesand covered m y poolillegally
    so w e couldn't sw im in it and told the Police to Confiscate The facht.And
    the City ofNorth M iam iPolice Dept.Confiscated The Yacht From our Back
    yard. The Yacht w hich w as 75 feet and 4 stories high w as m ade of
    alum inum and w as Illegally crushed,they crushed the yacht three days
    later against the Code enforcem entrules,w hich says they m ust hold your
    Confiscated property for 60 days and let you get it back ifyou can,and
    sold the Alum inum Appraised at$300,000 and al1the furniture appraised
    at$120,000 allto Evicta Black m an out ofthe W hite Neighbozhood And
    stealthe property.See godsz.com video #10A.

    8. Dade County Sheriffs D ept.evicted us three tim es w hile w e w ere in
    bankruptcy along w ith the city of North M iam iPolice Dept.Evén though
    they w illshow the
Case 1:19-cv-24184-MGC Document 49 Entered on FLSD Docket 09/15/2020 Page 21 of 64



    Docum ents w ith the red stam p copy show ing that there w as no signed
    M ortgage or Prom issory Note yet they tried it anyw ay.assisting the

    Conspiracy

    9. The City ofNorth M iam ipolice Dept.cam e by and arrested m e because
    the Deutsche Bank Rep.said w e w ere trespassing in the house.Note w e
    w ere in Bankruptcy and tlley had no Judgi''s Orderagainstusftir eviction,
    andthenJudge
    10. Chief Judge Issicoff of the Bankruptcy Court kicked m e out of
    Bankruptcy for 5 years concerning this case of w hich she also has a
    horrible conflict of interest and her brother ow ns the com pany that
    confiscates property from our evicted houses w hich is also a horrible
    conflictofinterest.

    11. Clerk of the Courts destroyed files and burned original Notes in
    violation of Florida Statue.Exh.See godsz.com click al1 Court Docum ents
    then click on House D ocum ents and see video # 45.

    1i. Dade County Records Clerk allowed unsigned Mortgages and
    Prepaym entRiderson to the record to be used to foreclose on in violation
    ofFlorida Statue and in Violation of Crim inalLaw Florida Statud. ,as w as
    told to them byzlfim berly m y childhood nextdoor Neighborw ho( m anaged
    the Dade County Records Dept.telling m e she's going to retire D ec.2019
    because she's tired ofthis crap and don't w ant to be involved in helping
    the Banks stealProperty anym ore.

     13.ClerksDept.They had on record the exactsam e Prom issory Note w ith
     blacked ollt Signatures and initials ofw hich Ihave the Red Stam p copy of
     the sam e exactNote and on anotherpartofthe Docketthey trifzd to erase
     the blacked outcpartofthe Note unsuccessfully to avoid crim ina!penalties
Case 1:19-cv-24184-MGC Document 49 Entered on FLSD Docket 09/15/2020 Page 22 of 64



    and they have destroyed the file like the M ongols burned the Books to
    hide the w rong doings exh.,

    14.Dade County Clerks that adm inister the selling offoreclosed houses in
    unity w ith the conspiracy Rico scam to steal properties sold the house
    even though W e show ed them w e w ere in bankruptcy ak.
                                                           ld sold a
    $2.1M illion house for $42,000 a price so low itshocksthe system to avoid
    taxes Doc Stam ps and m oney loss to enrich them selves and on Cam era
    gave m e a copy of the sale and said it sold for $42,000 on C4m era but
    w hen w e cam e back the next day for m ore inform ation they legally
    changed the $42,000 sale to m ake appearas though itsold for$88,000 to
    avoid crim illalProsecution but all done on Cam era because according to
    thè Slave Codez.the Black Code and the Jim Crow Code.Black people are
    not allow ed to be W itnesses against them , Exh. . All this done and
    peffected w ith team w ork from the Judges dow n to stealour properties
    and they've done this to other property im involved w ith apd these sam e
      (                                                            ,
    Judgesand groupsofotherjudgesareallin unity m akingm oney from the
    bahks w ith grand Conflict of interest to rob people of their properties
    illegally to cause us to stress out and be hom eless and broken hearted
    which also causesusto turn to crim ewhich sendsusto jailand cause us
    early death from stress!AJ1in a conspiracy with the Banks,the judges,the
    County, the City,the Police, the Sheriffs and the Law yers from the top
    dow n. Proverbs 22:27, Deut. 23:17-20 and Neh.5:1-18 says Yahw eh is
    againstUsuary,Foreclosures and Evictions.and King Aretaxeres the son of
    King Cyrus w illdeliver us out ofthe hands ofthese Beasts.Isa.45.Ihave
    reported and given the FBI and other Agencies this sam e inform ation
    already setfor true prosecution ofthese DevilSons ofPerdition w ho sit in
    the seatofhigh places w ho w illbe revealtd,zrrhess.2:1-11.Com e outher
    m v neonle and be notnartakers in her sin.thatincludes the restofIudges.
Case 1:19-cv-24184-MGC Document 49 Entered on FLSD Docket 09/15/2020 Page 23 of 64



    16. Deutsche Bank Trust w ho started the fake Foreclosure is a fake
    Deutsche Bank Trust w ho after the Foreclosure sale had the Clerk ofthe
    Courtw ith the Judge to perfect this Thievery changed the name on the
    Certificate ofSale to a realDeutsche Bank Trust to hide the crim inality of
    their RICO Conspiracy so as to appeaf on record as a clean deal.
    Furtherm ore there is an issue as to w hether the individual's nam e that
    appears on those docum ents has any inform ation,personalor otherw ise,

    relating to the information contained in tlle docum ent and/or the
    authority to sign the docum ents. Defendants utilized the AOM S and
    affidavit cf indebtedness and ''endorsed'' pronlissory note in this legal
    process to falsely represent to the Court that Lancaster, M ERS and
    Deutsche Banlt had the requisite starding to bring this .m ortgage
    foreclosure law suit and the sum s due and w hich should be included in the
    foreclosure finaljudgment.By creating and utilizing the false docum ents
    these Defendantsm isused legalprocess and the Courtsystem tp prom ote
    thii
      i
        rbestinterests by misleading the Courtas to And stealthe property
                                                                 .

    Lancaster's right to bring the 2007 m ortgage foreclosure law suit and by
    m isleading the Court as to the legitim acy of alleged ''evidence'' of
    ''
     original''docum ents that they w elre relying upon to support thei
                                                                     t
                                                                       r claim s
    against Plaintiff.
    These Defendants should not have abused the foreclosure process by
    filing false docum ents to support their claim that Lapcaster
    Deutsche Bank w as
    the proper party to bring this action.These actions w ere w illful and
    constituted an intentionalm isuse ofprocess in an effort to w rongfully
    foreclose upon hom eow ner's property. Therefore, Defendants
    m isused civil
    legalprocess against hom eow ners in an effort to accom plish the fake
Case 1:19-cv-24184-MGC Document 49 Entered on FLSD Docket 09/15/2020 Page 24 of 64



    foreclosureupon ourhom e based upon falsedocum ents.


    W HEREFORE,Plaintiffrequests actualand specialdam ages including
    Attorneysfeesand costsagainstthese Defendantsjointly and severally
    for abuse oflegalprocess.



               FIFTH CAU SE O F A CTION RESPA A ND TILA V IO LAT IO N
                            RESPA 12 II.S.C.2605


    Deutsche Bank N.A .and its agents m ade m aterialm isrepl-esentations
    and
    om issionsw ith respectto the term s of Plaintiffs loan in violation ofthe
    Truth
      I
      !
      I
    In Lending Act (TILA). Plaintiffs is inform ed and believes that
    Lancaster Bank concealed the term s ofthe loan w ith the intention of
    inducing Plaintiffs to refrain frorn investigating and chpllengijlg the
      :
    dijclosures untiz
                    l the period for rescinding the fake loan expired.
      (                                                                '
    Plaintiffs never w ent to any closing to receive any docum ents from
    Lancaster bank at a Florida Title Com pany, including disclosures
    required by the Truth in Lending A ct,RESPA,and a notice ofright to
    cancel.Plaintiffsloanwould havebeenam ortgageloan subjecttöthe
    provisions of RESPA,12 U.S.C.2605 et. seq.and Cal.financial Code

    j505()5,
    BUT IFW ESAW THE REQUESTED INFO W EW OULD HAVE SEEN THAT DEUTSCHEBANKW AS
    REPRESENTING TZAT THEY W ERE FROM LANCJSTER BANK N0T COUNTRY W IDE BANK AND
    W E W OULD CAUGHT 0N T0 THE FACT          THAT W E NEVER CLOSED THAT LOAN W ITH
    LANCASTER
    BANK AND THEY W OU LD HAVE BEEN DESTROYED LIKE TH E NEW FBI COM M ERCIAL
Case 1:19-cv-24184-MGC Document 49 Entered on FLSD Docket 09/15/2020 Page 25 of 64



    SAYSTHAT
    FRAUD IS TRICKSTERS JUSTSIGN YOUR PROPRTY OVERT0 THEMSELVE3(DEUSTCHE
    BANK)AND,FORICLOSE ANDEVICT YOU WHILEYOURMAKINGPAYMENTST0ANOTHER
    BANK 0n Oct.12,2012,Plaintiffbecausew e w eretricked into believingthat
    w e requested a copy of the loan application and Prom issory N ote at a
    M iam ibranch of Defendants in Florida,W bank O CR cer telephoned a
    LAN CASTER M ortgage Bank LLC office in Florida thatw e thoughtw as l
    and inform ed Plaintiffthathe w ould receive the loan docum entsin ten
    days.N o docum entshave ever been received,Because they knew they
    didn't have a signed note and m ortgage and they knew thought that
    Lancaster and DEUTSCHE BANK NATJO-
                                     .IAL TRUSTwaS Indy Mac as
    servicer to COUNTRY W IDE BANK the Bank w e w ere m aking paym ents to
    after the LANCASTER BANK didn't close on failed .So DEUTSCHE BANK
   NATJONAL TRUST tricked usinto thinking they were the bank we Fasto
   ' è
   aslkthe questions to aboutthe MORTGAGE and NOTE with the Federal
       l
    RI'
      ISPA 12U.S.C 2605 QUALIFIDEW RITTEN REQUESTtomaketllem
       !
    shpw their ow nership ofthe property and our exact Deptow ed to them
    an DEUTSCHE 'BANK NATJONAL TRUST would't reply in viola,tion of
    R SPA 12


    U .S.C 2605 federallaw and in Dade County courts w e have been asking
    forthiswith our FederalRESPA 12 U.S.C 2605 QUALIFIDE W RITTEN
    REQUEST form sinse the beginning ofthis fake Forclosure case began,
    EXH .Defendants have engaged in a practice of non-com pliante w ith
    RESPA Including failing to respond to properly subm itted OW R's ,                                                    .       see
                                                                                                                           $

    Exh. .Plaintiffis inform ed and belivesthatthis practice is designed to
    concealTILA and RESPA Federalviolationsand to concealthe identity of
    the m any investors w ho believe they are the ow ners of the N OTE,
    F A h T& A O rrïT-9n A # .x..%........... n ......1. T T r9 ...a m .-.- ..1,. .CL-....-- .-....-1 A..-..... K .x..wm n .=1,....vv ewZ'
Case 1:19-cv-24184-MGC Document 49 Entered on FLSD Docket 09/15/2020 Page 26 of 64



   the Loan.As a direct and proxim ate result of Defendants faiiure to
    com ply w ith RESPA,Plaintiffs have suffered and continues to suffer actual
    dam agesin thathe's unable to ascertain the basis for defendants claim s
    to his property, he cannot identify the ow ner ofthe beneficiary ofthe
    Note,he can not determ ine w hether his paym ents to IndyM ac Bank
    paid to the beneficiary and there is no evidence upon w hich to
    conclude that Defendants are acting as N OTE ow ner w ith 'the law ful
    authority to foreclose the property. Under RESPA, Plaintiffs seeks
    triple dam ages, and also docunlents were ordered for Qllalified
    W ritten Request. Form al Protest and Dlspute of A lleged Deht And
    Validity of Alleged Loan,But never received See exh.D .established a
    tw o-part test for determ ining the legaiity of lender paym ents to
    m ortgage brokers for table funded transactions and interm ediary
      I
    trqnsactions under RESPA: W hether goods or facilities were actually
      j                                                            '

    furpished '
              )rserviceswere actually performed forthe compensation
    pa d and;1 hetherthe paym ents are reasonably related to the value of the
    go ds or facilities that were actually furnished or services were yctually
    pelformed.lnapplyingthistest,HUD believesthattotalcompensation
    should be scrutinized to assure that is reasonably related to the goods,
    facilities,orservices furnished or perform ed to determ ine w hether it is
    legalunderRESPA .The interest and incom e that Defendants have gained
    isdisproportionatetothesituationPlaintiffJam es
    Buckm an find them selves in due directly to Defendant's failure to
    disclose that they willgain a financial benefit while Plaintiff JAMES
                    :
                                                                       û
    Buckm an suffer financially as a result ofthe loan product sold to fake
    Plaintiff that' now    Jam es Buckm an,No separate fee agreem ents,
    regarding the use ofthe fake LANCASTER M ortgage Bank LLC Cost of
    Savings''astheIndexforthebasisofthisloan,Disclosuresdfadditional
    incom e due to interestrate increases orthe nroner form and nrocedure in
Case 1:19-cv-24184-MGC Document 49 Entered on FLSD Docket 09/15/2020 Page 27 of 64



    relation to the Borrow er's Rights to Cancel the fake NOTE and
       M ORTGAGE.


       TH ERE IS ABSO LUT ELY N O W A M U N OTE A T A LL


       A.) BecauseLeroy W illiam sdid notgo tothe Closing and did notsign
       the Notes to W AM U BAN K, go then the Note w as never Assigned to
       M ERS,exh.c,
       B.)Assignm entm ustberecorded within 33 daysF.S.494.0075.3.(3)
       ou r
       Assignm ent W AS RECORDED 1 YEA R AN D 5 M ONTHS AFTER TH E
       SAi
         1
         LE/CLOSING,TheAssignmentconveyed,sold and signed'10/20/05
       Rècorded 03/21/27,exh.C.
       c.) BecauseM ERS nevergota LegalAssignm entfrom LancasterBank
       beèause
         1     there w as no Leroy W illiam ,s M ortgage N ote that exhisted.So
       M RS did not
       As ign the MortgageNotetoJ.P.MORGAN Bank.W hich showsthatthis
       E IICTION is ILLEGAL TH EFT 0F TH IS PROPERTY,w e actually have no
       rights to ow n property.here's m ore proof.
       D.) IfM ortgage Note is notrecorded by 1 yearthe M ortgage Note is
       void.This
                                     1

       Note w as never signed and never Recorded w ith Leroy W llliam s
   '



                      , 0/20/05 unt
                                  iltoday soMortgageNoteisvoid .And in
       signature from 1
                                                                        ;

       violation ofF.S.695.01.and see:Exh.A .
       E.) The M ortgage Note has a space in the rightcorner ofM ortgage
       Note for the preparer of the Note w here the nam e and post-office
       address ofthe naturalperson w ho prepared the instrum entor tlnder
       w hose supervision itw asprepared are legibly printed,typew ritten,or
Case 1:19-cv-24184-MGC Document 49 Entered on FLSD Docket 09/15/2020 Page 28 of 64   I



    stam ped upon juch instrum ent;this Noti-is void.And in violation of
    F.S.695.26 (1)(b).
    F.) And then the Note was Conveyed illegally by W AMU Bank to
    Mortgage Electronic Registration System s (MERS)w ith no'thirl day
    or any notice As required by Florida w hich renders Note
    unenforceable and void. F.S., 701,02(1)(2)(3).Notice requirem ent -
    The borrow er m ust be giving 15-30 days notice before note is sold or
    assigned to another entity,(RESPA Law 12 U.S.CODE j 2605) the
    MortgageNotesigned 10/20/05and theAssignm entwason thesam e
    day of Sale w ithout required N otice also in the original fraudulent
    m ortgage note PA GE 11 num ber 20 states that the sale. of note or
    change of services the borrow must be given notice accordj'ng to
    RESPA law w hich is 15 to 30 days,Butthe fraudulentAssignm entw as
                                 %

    signed Oct.20th2005,exh.C.the sam e day as the fraudulentclosing,
      :
    w ritten on the frontpage
                                                                       i
    ofthe M ortgage Note,exh.A.w hich m akes thisAssignm ent void.F.S.

    707.,02(1)(2)(3).

    J.)Assignmentsm ustbe recorded with in 30 daysaccordingto Florida
    STATUTE 494.0075.3 (2) (3).This Assignment was recorded tw o
    years afteï'
    sale w as illegally signed,exh.C.thisA ssignm entistotally void.


    K.) IfAssignmentis notrecorded by 1 year the Assignm entisvoid
    according to Florida Statute 695.01.The Assignm ent w as signed and
    notarized Oct.20th 2005 but w as recorded M ay 21st2007,on4 year
    and 5 m onths later.Exh,C.
Case 1:19-cv-24184-MGC Document 49 Entered on FLSD Docket 09/15/2020 Page 29 of 64



    L.) (Mclean v.JpMorgan)saysyou can'tforeclose beforeyou own the
    Note!
    The Assignment from MERS to Deutsche Bank is Voil because
    assignmentwasm adeafterforeclosure started 06/20/07,exh.M .and
    theMERSAssignm enttoJ.P.MORGAN Bank was08/22/07,éxh.N.and
    (Mcleanv.JpMorgan).

    ILLEGAL FA KE N OTA RY PU BLIC VO IDS OW N ERSH IP O N
    M O RT GA GE A N D
                                      N OT E


    The Notary on the M ortgage N ote is a VOID.The Notary stam p m ust
    contain com m ission or ID num ber,to identify the person if needed to
    varify or in court, (Our Mortgage Note for 1977 address has no
    cofnm ission or ID num ber that's at allLcgible to hide their thievery
      i
    seè page 15 of the M ORTGAGE Note of Record.in violation of F.S.
      !

    147.
       05(3)(A)andF.
                   S.695.
                        26(1),
    This M ortgage Note does not have proof of identity of signer as
    required in violation ofF.S.117.05 #(5)and (5)(a)see exb.C.page 2.
    atm iddle ofthe


    paper.The Notaries nam e m ustbe printed under their signature,on
     1977 M ortgage N ote there is no printed nam e under the Notary Public
    signature in violation of the fake A ssignm ent to M ERS.Is void of see

     exh.C.Page2.F.S.695.26 (1)(D)(E).

     New Jersey notary stam p rulesisthe same asFlorida rules,tbe New
Case 1:19-cv-24184-MGC Document 49 Entered on FLSD Docket 09/15/2020 Page 30 of 64



    Jersey notary of2005 lookstotally differentfrom the Fraudulentone
    on ourMortgage note,exh.P.and C,The State ofNew Jerjey Notary
    stamp on our mortgage assignment is a COMEPLETLY MAbE UP
    FRAUD !Exh.C.page 2.and is a punishable felony,s.775.082 775.083
    or5.715.84.


    ILLEGAL FA KE N OTA RY PU BLIC V O ID S OW N ERSH IP O N
    M ORTGAGE
                            ASSIGN M ENT


    M usthave atleastone w itness.There is no w ith w itness on our
    MortgageAssignm entinviolation of,F.S.117.05 (b)1.a.b.c.d.'
                                                              e.seeexh.
    C.page 2.the
    Assignm entisvpid.The Notary on theAssignm entisa fake.The
    Notary stam p m ustcontain com m ission or ID num ber,to identify the
    person ifneededtovarify orin court,(OurMortgageNotefor1977
    addresshasno com m ission orID num berto hidetheirthievery in
    violation ofF.S.117.05(3)(A)and F.S,695.26 (1),seeexh.C.PAGE 2.
    The nam e ofeach person w ho executed such instrum entislqgibly
    printed,tlpe w ritten,or stam ped upon such instrum ent im m ediately
    beneath the signature ofsuch person and the post-office address of
    each such person is legibly printed,typew iitten,or stam ped upfm
    such instrumentinviolation ofF,S.695.01(1)AND F.S.695.26 (1)(a)
    and F.S,494.0075 (5)and F.S.701.02(1)(2)(3).#xh.A.

    NEVER BEHIND ON PAYM ENTS


    W e w ere m aking paym entsto EM C M ortgage see:exh.S1 -S3,w hat
    w as the Alexander M orera M ort/aee Note because the buver Lerov
Case 1:19-cv-24184-MGC Document 49 Entered on FLSD Docket 09/15/2020 Page 31 of 64



    W illiam s from seller Alexander M orera closing did not happen and
    then EMC MortgageTransferred theNotetf
                                         .
                                         lIlldy MacBank,exh.J.W e
    m ade paym ents to lndy M ac Bank exh. K1 - K5.W e w ere m aking
    those pay-nents far after Deutsche Bank filed the no Due Process of
    Services Notice Foreclosure h up tlntilthey gotthe DefaultJudgem ent
    against us w e paid EM C,exh.S1 - 53 tlen the new bank Deutsche
    bank som e how stop taking our on tim e Paym entsA nd refused to take
    paym ents from us after they secretly gota j,And now this new Bank
    w ho have harassed us, helped sink m y boat in m y back yard,
    Godsz.com #10
    A.and broke into m y house and stole from us,see police reportexh.Y.
    And
    no@ this Fraudulent Duetsche Bank is now Evicting us from the house
         j                                                        9
    exh.G.w ith the help ofthe Clerk ofthe Courts.See video of Clerks
         i
    haleallowed
         !
    un
    fotjignedNotesli   keourstobei      llegallyrecorded and.thenbanks
       eclose on u w ith no Note even ifyou are paying on tim e w ith the help
    of the judge who w ithout seeing the Note that is Com pletely
         i
    FV UDULENT Blacked outsignaturesfrom the Dade County Records
    Dept.W 0W Godsz.com at the top ofthe w eb site # A A.and A B..They
    mustbe stoppedlll!thisEVICTION ISILLEGALAND IJUST RCPORTED
    TO THE FTC TO PRESIDENT TRUM P'S N EW             BANK FRAU D TASK
    FORCEII!



    H ISTO RY O F TH IS FM U D A ND H O W TH EY D ID IT !


    The property w as quit claim ed by ow ner Alexander M orera cver to
    Tanna Carter,IamesBuckman and tohimself(ALEXANDER MGkERA)
Case 1:19-cv-24184-MGC Document 49 Entered on FLSD Docket 09/15/2020 Page 32 of 64



   '


    10/01/04,
    exh,D1.W e had a lease w ith an option to buy for 14,000.00 a m onth,
    exh.E.Al1.before W AM U Bank Fraudulently Recorded an unsigned
    blacked out M ortgage Note exh.A.And before the so called uale to
       Leroy W illiam s, and Alexander M orera, Tanna Carter and #James
       Littlejohn quitclaim ed itoverto Jam esLittlejohn and Leroy W illiams
    12/06/04,exh.D2.Then Leroy W illiams quit claimed it solely to
    James Littlejohn 07/08/06, exh. D3. .lam es Littlelohn then Quit
       claim ed it back to him self, Robert Clark and Leroy W illiam s on
       02/05/2008,exh.D4.And Jam es Littlejohn,RobertCllark and Leroy
       W'illiam s quit claim ed it to Jam es Littlejohn,exh, D5.lastly Jam es
       Littlejohn quititto Maurice Symonette,Jam esLittlejohn and Micahiel
                                                                       ;
       Nichloson 01/01/07, .exh. D6.There was supposed to be a Sale
       Closing on the house but Leroy W illiam s did not show up and
       AlexanderM orera did notshow up because he quit
       Claim ed the property beforethe so called closing date and could not
       be found.Afterarguing.AlexanderM orera and Leroy W illiam sdid not
       sign the N ates and
       the closing Docs,butsom ehow the title com pany or som e one keptthe
       m oney.TheProùfofthisisAttorneyTitleInsuranceFund (ATIF)sued
       Flam ingo Title Services Inc.w ho w as supposed to do the closing on the
       house,A TIF Accused them ofkeeping the m oney from the closing that
       did nothappen w ith Leroy W illiam s,exh FI*-F6.W HICH W AS
       SOM EH OW RESOLVED betw een Flam ingo Title and Title Insurance
       Com pany,see exh.F1.& F2.0n the sam eday ofOct.20,2005,aï1d a
       letterhad cam e to tellus thatthey w ould notbe accepting paym ents
       from usto ourform erbank and thatitw ould be going to Indy M ac
       Bank alld w e w ere m aking the paym ents to Indy M ac and then three
Case 1:19-cv-24184-MGC Document 49 Entered on FLSD Docket 09/15/2020 Page 33 of 64



    m onths
    laterJ.P.MORGAN Bankfiled aforeclosureagainstusthatwedidn't
    know they had filed w hich isno Due Processand then suddenly I.P.
    M ORGAN Bank jenta paym entm oney back to usand then told usthat
    they w ould notbe accepting
    paym ents from us anym ore because they w ere foreclosing on us but
    w e w ere paying EM C and lndy M ac Bank and w e replied to them to
    prove their dept.exh.Z.W e had no idea w ho Deutsche Bank w as and
    thatthey w ere foreclosing on uszw efound outJ.P,M ORGAN.bank was
    assigned tne note by M ERS exh.H .and w ithout N oticing the blzyer as
    required by RESPA 12 U.S. CODE j 2605 and According to F.S.
    701.02(1)(2)(3) and also in the origina'
                                           -fraudulent m ortgage note
    PA GE 11 num ber 20 w hich states thatthe sale ofthe note or change
    of servicer the borrow m ust be given notice according to RESPA law
    15 to 30 daysFlorida Statute M ERS gotthe Note from W AM U bapk but
    W AM U never had a closing w ith Leroy W illiam s,Notice requirem ent -
    The borrow er m ust be giving 15-30 days notice before note is sold or
    assigned to another entity.(RESPA Law 12 U.S.CODE j 2605),F.S
    701.02 (1)and also in theoriginalfraudulentmortgagenotePAGE 11
    num ber 20 states that the sale of note or change of services the
    borrow m ustbe givellnotice according to RESPA law w hich is 15 to 30
    days.Butthe fraudulentAssignm entw as signed Oct.20th2005,exh.C.
    the sam e day as the fraudulentclosing,w ritten on the frontpage ofthe
    M ortgage Assignm ent,exh.C.w hich m akes thisAssignm entvoid.
     (1)No instrum entby which thetitleto realproperty or any interest
    therein conveyrd, assigned, encum bered,or otherw ise disposed of
                                                                   k

    shallbe recorded by the clerk ofthe clerk unless
Case 1:19-cv-24184-MGC Document 49 Entered on FLSD Docket 09/15/2020 Page 34 of 64



                         T H IS M ORT GAG E NOT E IS FR AU D



    Fraud because 'in #20 0F The m ortgage N ote it says in accordance
    w ith RESPA
    Disclosure after settlem ent law they m ust give buyer 15 days before
    selling the N ote.Buttheir saying they sold assigned N ote thç sam e day
    as settlementwhich voids outAssignmentF.S.701.02(1)(2)(3).THE
    M ORTGA GE N OTE HAS N 0 SIGNATURES W HICH IS A LSO CLERK
    FRAUD.F.S.701.04 Y0U M UST RECORD ASSIGN M ENT W ITH 60 DAYS,
    our Assignm enyw as signed Oct.20,2005 butrecorded 03/21/07 =
                                                                     9

    Void their is no address or Legaldescription on the N ote.


                         SIXTH CAUSE OF ACTION-NO
                  CONTM CT FLORIDA STATUE 697,to


    TheAssigr.m entfrom M ERS to Lancasterhasno Lot orparcelDescription
    on The M ortgage assignm ent see exhibit E & F w hich is a void and an
    illegalAssignm ént(South Florida'sCitrusland Co,v.W alden,51.50,554,
    59 Fla.606 (1910),and Garvin v.Baker,59 SO.2d 360 (Fla.1952),also
    according to Fla.Stat.697.10 Forliability forerrorin m ortgage deed or
    Note and in any action relating to realProperty.If the courtshallfind
    thatany person has prepared an instrum entw hich due to an inaccurate
    or im proper legal description im pairs another person's iitle to real
    property,the courtm ay aw ard to the prevailing party al1actualdam ages
    that she or he m ay have sustained as a result of such im pairlnent of
    title.M ust have at least one w itness.But There is no w itness on our
    m ortgage assignm ent in violation of,117.05(b) 1.a.b.c.d,e.see exh,C
    Paee the assienm ent is void.The Notarv on the assienm ent is a fake.
                                                                 *
Case 1:19-cv-24184-MGC Document 49 Entered on FLSD Docket 09/15/2020 Page 35 of 64



    The Notar./
    stam p m ust contain com m ission or ID num ber,to identify the person if
    needed to verify'or in court,(ourm ortgage note for1977 addzfesshas
    no com m ission or ID num ber to hide their thievery in the violation of
    F.S.117.05 (3)(A)and F.S.695.26(1)see exh.Thenam eofeach person
    w ho executed such instrum ent is legibly printed. tape w rittçn , or
    stam ped upon such instrum ent im m ediately beneath the signature of
    such person and the post-office address of each such person is legibly
    printed,type w ritten,or stam ped upon such instrum ent in violation of
    F.S.695,01 (1).and F.S.695.26 (1)(a) and F.S.494.0075 (5) ynd F.S.
    701.02 (1)(2)(3)exh.A Assignm entof
    M ortgage w as done 10/20/05 the day sam e as the Fake Closing and
                                               -




    w as done asanexhibit.see exhibitF2,and notaparty ofthepssignm ent.
    So M ERS is notow ner and the D eutsche Bank A ssignm entfrom M ERS is
    Void Com pletely,and M ERS thus causing Plaintiffs to sufferan im paired
    alld defective Title,plaintiffasked fortriple Dam ages.



                  SEVENTH CAUSE OF ACTION'
                                         .FRAUD AND CO-NCEALM ENT
                             FLORIDA STATUE 726.105fdJ
Fed.Rule 3.1 Standing can be broughtup any time even on Appeal.Denied
DefendantsObjectionsto Sale withoutBank proving they had Standing because
the Bank filed Com plaint before they ow ned the N ote.Plaintiff'
                                                                foreclosed on
the property before they ow ned itby w ay efm aking a FraudulentAssignm ent
and taking Defendants property w ithout having N ote ow nership. This
foreclosure should never have been allowed because the Bank didn'thave
assignm ent.Ifw e look further,the Lis pendens that w as used has a recorded
dateof06/20/2007 an Assignm entofMortgagewasrecorded onthatdate by
the clerkofcourtin M iam i
Case 1:19-cv-24184-MGC Document 49 Entered on FLSD Docket 09/15/2020 Page 36 of 64



Dadeasseen on exh.C,and asseen on thesam e Docum ent,theAssiglkm entw as
m ade after Lis Pendens w as filed which according to M clean v.JpMorgan
Chase Bank N.A.).This is an Illegalforeclosure,you cannot Foreclose on a
property beforeyou ow n it(Note)therewasneverany evidence ofDeutsche
bank ever ow ning the Note or having any kind ofan Assignm gnt before the
recorded date of08/22/2007 so this Assignmenthas no effect against the
Creditor unless recorded before the Com plaint, see Fla. Stat, 817.535
(e)5(2)(A)apersonw ho filesordirectsafilerto filewith theintenttodefraud
or harass another,or any lnstrum entcontaining a m aterially false fictitious or
fraudulentstatem entor representation that purports Bank filed tom plaint
before they ow ned the Note.Plaintiff foreclosed on the property before they
ow ned it by w ay of m aking a FraudulentA ssignm ent and taking D efendants
property w ithout having Note ow nership.This foreclosure should never have
been allow ed because the Bank didn'thave assignm ent.If w e lopk further,the
Lispendensthatw asusedhasarecordeddateof06/20/2007anAssignm entof
M ortgage w asrecorded on thatdate by the clerk ofcourtin M iam iD ade as seen
on exhibitC,and askeen onthesam eDocum ent theAssignm entw ask'
                                                              nade after
LisPendenswasfiled whichaccordingtoMclean v.JpMorgan Chase

Bank N.A.).Thisisan illegalforeclosure,you cannotForeclose on a property
beforeyou own it(Note),therewasneverany evidenceofDeutschebankever
ow ning the Note orhaving any kind ofan Assignm entbefore the recorded date
of08/22/2007 so thisAssignmenthas no effectagainstthe Creditorunless
recorded beforethe Complaint,see Fla.Stat.817,535(e)5(2)(A)aperson who
filesordirectsafile?to file w ith the intentto dafraud orharassanother,orany
Instrum ent containing a m aterially false fictitious or fraudulent statem ent or
representation that purports to affect oum ers interest in the property
described in the instrum ent com m its a Felony. Assignm entl to property
cannotbe m ade Retroactively the Assignm ent
Case 1:19-cv-24184-MGC Document 49 Entered on FLSD Docket 09/15/2020 Page 37 of 64



begins from the tim e that the docum ent is recorded in the County Court.
There have been num erous cases that w ele dism issed becausc'of faulty
Assignm ents such as M clean V . IPM . A nd US Bank V. Ibanez w here the
M assachusetts Suprem e Courtfound that the m ortgages w ere assigned to the
lenderafterthecom pletion oftheforeclosuresale or,theCourtdecidedthatthe
fp-reclosuresw ere void because the lenderslacked legalauthority to foreclose
andthenther:wasaBatchv.LasalleBank N.A.171So.3d 207,209 (Fla.4*DCA
2015)reversing a ForeclosureJudgm entin partbecause ''the assignm ent(of
Mortgagelwasexec' utedafterthecomplaintw qsfiled,alsoseeAbdeïkDarwiche
and Batoul Darw iche v.Bank ofNew York M ellon,w hen the assignm ent of
m ortgage upon The Bank of New York relied to establish its standing, the
Appellate courtagreed W ith thehomeowners/thatthegerleralissuesofmaterial
fact rem ained A s to W hether the assignm ent of m ortgage w as sufficient to
establish BNYM 'S Standing at the inception ofthe suit and also see Darlene
Angelini and Joseph Angelini v.HSBC BANK, et at.,4D14 -216 the banks
testim ony did not establish The relevant:that it held the note at tbe
                                                                     9
                                                                       tim e the
com plaintw asfiled.Although The Bank w as clearly the holder at the tim e it
introducedtheblankindorsedNoteattrial,''(a1ptaintiffslackofstandingatthe
inception ofthe case and is nota Defectthatm ay be cured by the acquisition of
standing after the case is filed.And cannot be established l'etroactively by
acquiring standingto filea lawsuitafterthe fact.''La FranceV.U.S.Bank Nat'l
Assn.141So,3d 754,756 (Fla.*DCA 2014)and Mccleanv.JpMorgan.Therefore
Deutsche Bank doesnothave Standing to Foreclose,and here D eutsche Bank is
                                                                     9

atfaultand should paytriple.


         EIGH TH CAUSE OF A CTION :PROPERTY 5OLD AT PRICE 50
             LOW T HA T IT SH O CKS T HE CONSCIEN C FLO R ID A
                    STA TUE 4S.031-f8I
Case 1:19-cv-24184-MGC Document 49 Entered on FLSD Docket 09/15/2020 Page 38 of 64    I



 ThePlaintiffspropertywassold atapricesolow itshockedtheconsciencethe
 clerk sold plaintiffs$ 2.1 m illion house fora m ere $42,3 00.00 see e b.DI,in
 which was purchased by the sam e bank which is (DEUTSCH E BANK
 NATIONAL TRUST COM PANY AS Trustee Under The Pooling.And Servicing
 Agreement Series Rast 2006-A8ICSFBJ this price is so low it shocks the
 conscience according to Fl.Stat.45,031 -(8) M aurice Sym onetpe did file
 objection to sale and dem ands that it be heard and has found new
  inform ation to furtherstrengthen ourcaseto show thatthe bank is know ingly
                                                                    9

  illegally taking this property.Deutsche Bank bought the property at auction
  in the foreclosure sale ofthe said property on 06/22/2017 for forty two
  thousand three hundreà Dollars that price is so low that it shocks the
  conscienceaccording to F1.Stat.45.031-(8)which VOIDSthe SALE and Rule
  702,Fl.Stat.702(5).F.S.A.MitchellV.Masonand alsosee,FirstbankV,Fisher
  FrichtelInc.which says(ifthecaseissoinadequateastoraisean illferenceof
  fraudthentheforeclosurecanbevoided)Allthisdonetobym assTax.Ooc
  Stam nsand do away w ith allthe liensand m oniesow edattachedtùtheproperty.And
  som e dayslater afterrealizing thatw e saw the $42,300,00,exh.ffor godsz.com
  video clerk sayinghousesold for42,300.00 butvalued salespricewassz.lsaw that
  thesalespricewassolow and againsttheLaw thapitshocked iheconscience,that
  w hen Defendants cam e back to question the Clerk about our Bankruptcy and
  w anted to sltow the m anager how ridiculously low that sales w as.M ysteriously
  they show Defendants another Deutsche Bank different from the first Deutsche
  BankthatClerk show edusjustdaysearliersalling$42,300.00 but.
                                                             now itshowed
  Defendant'sproperty sold for$888,000.00 in which w ediscovered laterw asdone
  on the sam edate 6/22/2017 W ith differentbank (DeutscheBank NàtfoflalTrust
  Com pany A s Trustee for RESIDENATIAL ASSET SECURITIZATION trust Series
  2006-A8 M ORTGAGEPASS -THROUGH CERTIFICATES SERIES 2006-H),even after
  them seeing us tape them saying m outh,giving itto us in w riting and show ing us
Case 1:19-cv-24184-MGC Document 49 Entered on FLSD Docket 09/15/2020 Page 39 of 64


                                                                      9

 on their Governm ent com puterthe sales price at$42,300.00 with w itnesses see
 Yourrube:(Dade Clerks are lawless)see exb.l.This shows Fraud and Collusion
 againstthe Defendantsio justtake the property wrongfully which is the main
  reasonsfortheObjection to sale and thiscomplaintisthatthesalejriceisso 1ow
 thatitshocks the conscience.The foreclosure am ountow ed w as 2.6 m illion and the
  estim ated value is $1,810,000.00 but shockingly the sale w as forty tw o thousand
  three hundred.And the Foreclosure w as started w hile defendants Bank foreclosed
 w ehaveproofthatw ew erem akingthepaym entsbeforeand aftertheBank started
  the foreclosure on us see exhibits 1,2,3,4.5,and 6.thisforeclosure sale needs to be
 voided and recalled due to the clerk ofthe courtcarelessand fraudulentactivity.


          NINTH CA USE OF-A CTIO N:VIOLATION OF TIM ELY
           ASSIGNM ENT FLA .STAT.702.02 A N D FLA .STAT.

                              726105+ )

Theinstantassignm entw asalso untim ely.In orderforthe foreclosureto
be
legalthe assignm entto the m ortgage m ustbe entered in a tim ely-m anner,
that is it should be entered before the foreclosure is filed,in this case it
was not,the Lis Pendens was recorded 06/20/2007,exh,B,and the
assignmentwasrecorded 08/22/2007which wasatleast63 daysafter
the Foreclosure see,ExhibitC,thusDeutscheBank foreclosed before;(hey
even ow ned the Note and they knew itand tried itanyw ay hoping that
they could get aw ay w ith it,an assignm ent cannot be Assigned retro
actively see Progressive Exp,lns,C0.v M cgrath Com ty.Chiropractic,913 So.
2d 1281,(F1a.2d DCA 2005)and Mclean V.JpMorgan.Theplailltiffstack
ofstanding atthe inception ofthe case isnota defectthatm ay be cured by
the acquisition of standing after the case is filed.Thus a party is not
Case 1:19-cv-24184-MGC Document 49 Entered on FLSD Docket 09/15/2020 Page 40 of 64



perm itted to establish the right to m aintain an action retroactively by
Acquiringstandingto filealaw suitafterthefact.M cleanv.
JpMorgan.Therefore Deutsche Bank Hasno Standing in the owllershkp of
the said property and forDeutsche to am end the com plaintto stprtover
 would only suggestfraud (Pino v.Bank ofNew York)asitalready isby
 the nature ofthe transaction the transaction it selfis deceptive alld to
 have this fault ofan assignm entw ritten after *he Com plaint is filledjbut
 Deutsche Bank N .A.Stillclaim they have standing in thisaction offraud as
 havebeentriedbysom anyothercasesandthaBanksthatdidthem lost(
 US Bank N,A.v Ibanez ),M urray v,HSBC Bank USA 2006 0'P1) :nd
 (Powersv.HSBC BANK USA 2006).A fraudulentTransferis one when
 one isthreatened w ith suitbefore assignm entofproperty ism ade,FI.Stat.

 726.105 (D), and also UCC Article 3 line #6 says assignm entg or
 endorsem ents m ust be effectuated before suitisfiled.Progressive $Exp.
 Ins,Co.v.M cgarth Com ty,AlsoFla.Fourth DCA and
 UCC F,S.DH 673 ARTICLE 3 OF THE UCC:says they m ustprove they ow n
 the Note before they foreclose.0n Note thiscase isvoid,Deutsçhe Bank
 has no standing in this case and property should be awardeé to
 plaintiffs or


 M onetary dam ages.


                          TENTH CAUSE OF ACTION

     M ONEY M UST BE GIVEN T0 ASSIGN A M ORTGAGE OR N OTE.FLA.STATUE

                                   701,02(1)(2)

FloridaContract(M ailBoxLaw)(4)saysyoumustinordertoconsum nlateacontract
or
 Case 1:19-cv-24184-MGC Document 49 Entered on FLSD Docket 09/15/2020 Page 41 of 64




anassignmentyoumustgiveconsiderationmoney.TheJudgeErred andisinViolation
of

FloridaContractLaw (4)fornotDismissingtheCasebecausetheAssignm enthasno
Consideration èloney on theAssignm entbetw een LancasterBank LLC and M ERSnot
onlydid they violate the 30 day notice on theAssignm entby tryingto sale the N ote on
the sam e day and 'they also never Consum m ated the contract.w ith m oney
consideration,see exb.B and C.Plea and effect of .--sw orn plea of consideration
throw s burden on plaintiff.---sm ith v.l,e Yesque,25 Fla .,464:W hite v.Cam p ,1 Fla.,
94. Plea of w ant of consideration as against bona fide holder of negotiable
prom issory note Hancock v.Hale,17 F1a.,808.Section does notobviate necessity of
exhibition ofinstrumentto thejurr;when exhibited,consideration pre-assignm ent
orendorsem ent Sinclairv.Gray,9 FLA,,342,EFFECT 0 F SW ORN AN D unsw orn plea of
w ant of consideration,----lb.Plea m ust set forth facts.---Ahrens v.W illls,6 fila.,359.
How draw n and w hat should contain W hite v. Cam p, 1 Fla., 94 M ust riot be
equivalent to illegality or failure of consideration--- Orm an v barnard,5 Fla.,528,
Effect ofunsw orn plea by adm inistrator Knightv Knight,'?Fla.,253.M ERS is noton
the original note as a nom inee or anything at all and the N ote show s at the
endorsem ent page of the Lancaster bank's note that all paym ents -are due to
LANCASTER M ortgage Bank LLC on 0ct.20 .2005 and Lancaster on the sam e day
signed thenotetoM ERsw ithouta3o day noticeand'w ith no m oneyconsideration
                       c
                                                                             9

and LA NCA STER M ortgageBankLLcaccordingto Lancasterw asnow tne note holder
as stated on the back ofthe note but LA NCA STER M ortgage Bank LLC did assign the
note over to MERS ( see exhibit C,) so M ERS according to Lancaster's m oney
consideration failure and to Lancasterisnotthe ow neroftheNote and M ERS never
did buy the Note           the assignm ent because they never consum m ated the
assignm ent w itn the consideration m oney,so therefore the assignm entfrom M ERS
to Deutsche Bank is Invalid because M ERS could notsign a note to Deutsche Bank
w hon tlam ,dnn't nurn tlno N ntp Anrl dnn't fnrfyot rlnfa nqqionm ont w nq lntfa Filprl after
Case 1:19-cv-24184-MGC Document 49 Entered on FLSD Docket 09/15/2020 Page 42 of 64



the Lis Pendens w as filed in violation ofFlorida DCA third district court ofappeal,

M clean v.JpMorgan.

  ELEVENTH CAUSE OF ACTION VIOLA TION GM P FASB FA S 140 RU LE.
  AS GOVERENED BX THE SEC AND THE US DEPT,OF TH E TREASURY
                                                                     $




Thisisw hatI'm Quietingthe Titleagainstthe SEC and Treasury for.The Federal
GAAP FA SB FAS 140 Rule says thatw hen a N OTE issold on the m arketasa security,
the NOTE m ust be burned and destroyed and can never be as a foreclosure
instrum ent because that is SEC Fraud because the IRS has w ritten the destroyed
loss off,then the insurance paid the loss off and then sold it on the m arket.The
N OTE w as also separated form the m ortgage w hen the originalProm issory NOTE
w as not recorded along w ith M ortgage at the county level.Additionally, the
M ortgagew asseparated
form the Note w hen the loan w asbundled togetherw ith hundreds or thousands of
other loans to create m unicipalbond funds,in order to sellahd trade on W all
Street.W hen the OriginalNote w asbundled itw as destroyed and given a num ber
to prevent others form double-dipping and to prevent others reselling the
prom issory
Note again,By learnihg thisinform ation,the originalw etblue ink prolnissory N ote
cannotbe produced,because itw as destroyed w hen it w as bundled together and
put




intoa securitized loantrustto selland tradeonwallstreet,TosejaratetheNOTE
from them ortgage isto collapse thetrust.Seecarpenterv.Longan,83

U.S.at274 (finding thatan assignmentofthe mortgage withoutthe Note isa
nullity);Landm arkNat'lBankv.Kesler,216P.3d 158,166-67(Kan.2009)(''Inthe
 Case 1:19-cv-24184-MGC Document 49 Entered on FLSD Docket 09/15/2020 Page 43 of 64



Event that a m ortgage loan som ehow separates interest of the'Note and the

deed oftrust,w ith
the deed of trast lying w ith som e independent entity, the m ortgage m ay
becom eunenforceable'').Seealso37Fla,Jur.Mortgagesand DeedsofTrust'240
(Onewhodoesnothbvetheownership,possess'on,ortherighttopossession of
the mortgageand the obligation securedby it,m aynotforeclosethem ortgage).
 ''The m ortgage follow sthe note.A n assignm entofthe Note carries the m ortgage
 w ith it,
 while an assignm entofthe later alone isa nullity.''(CapitolInvestors Co.vs.
 Executors of the Estate of M oris0n,484 F.2d 1157, 1163n. ''W hen a note is
 secured by a m ortgage is assigned,the m ortgage follow s the note into the hands
 ofthe
 m ortgagee.''In otherw ords,the note isheld and ow ned by the certificate holders
 oftrust,and the m ortgage follow s the Note.


             TW ELTH CAUSE OF ACTION:W RONGFUL FOREtLOSURE DUE TO
     UNSIGNED M ORTGAGE NOTE FLA STAT.695.14 AND FEDERAL W RONGFUL
                                   FORECLOSURE

Thisisanactionbroughtby Plaintifffordeclaratory judgment,injunctiveatzdequitable
relief, and for com pensatory, special, general and punitive dam ages, Because
M ERS never got a legalA ssignm ent from Lancaster Bank because there w as no
Leroy W illiam 'sM ortgage orNote thatw as signed and neverexisted.So Lancaster
did not assign the m ortgage to M ERS and M ERS could not have Assigned the
M ortgage orNote to Deutsche Bank.W hich show s thatthis EVICTION is ILLEGAL
THEIFT 0F THIS PROPERTY So w e thePlaintiff,hom eow ners,dispute :hetitle and
ow nership ofthe
  Case 1:19-cv-24184-MGC Document 49 Entered on FLSD Docket 09/15/2020 Page 44 of 64




realproperty in question (the ''Hom e''),which isthe subjectofthisaction,in thatthe
originating m ortgage lender,and others alleged to have ow nershtp Gf Plaintiff s
m ortgage note and/or Deed of Trust,have unlawfully sold, assigned and/or
transferred theirow nership and security interestin Prom issory Note and Deed of
Trust related to the Property, and,thus,do not have a law fulow nership or a
security interest in Plaintiffs H om e w hich is described in detail herein For fraud,
Intentionalinfliction ofem otionaldistress,rescission,declaratory reliefbased,on
violations of T.I.L.A.and R.E.S.P.A.,upon the facts and circum stances surrounding
Plaintiffs original loan by Leroy W illiam s that was quit claim ed to IAM ES
BUCKM A N, Exhibit D 1. transaction and subsequent securitization. Defendant's
violations of these law s are additional reasons this Court m ust qlliet title in
Plaintiffs property and aw ard darnages,rescission,declaratory jud'
                                                                  gm ent, and
injunctivereliefasrequested below.

                       TH IRTEEN TH CA USE OF A CTIO N
                      Florida D eceptive and Unfair Trade
                             Practice
                      ActAs to alIDefendants except


  Plaintiffs realleges and incorporates all paragraphs as though fully set
  forth in this'paragraph.The Florida Deceptive and Unfair Trade Practices
  Act(FDUTPA)providesfora civilcause ofaction for''lulnconsciable acts
  or practices,and unfair ol deceptive acts orpractices in the conduct ofany
  trade
  orcom m erce.''FLA.STAT.j 501.20491 (2005).öo,rrhisisanaction for
  injunctive and declaratory reliefpursuant to the Florida Deceptive
                                                                  9
                                                                     and
  Unfair
  Trade Practices Aet,Florida Statues jj 501.201,elseq.(bereinafter ''the
Case 1:19-cv-24184-MGC Document 49 Entered on FLSD Docket 09/15/2020 Page 45 of 64




Act'') and Chapter 86,FLA.STAT.The provisions of the Act are to be
liberally constk'ued to prom ote the follow ing policies:To sim plify, clarify,
and




m odernize the law governing consum er protection, unfair m ethods of
com petition, and unconscionable, deceptive, and unfair trade'practices;
and To protect the consum ing public and legitim ate business enterprises
from   those w ho engage in unfair m ethods of com petition, or
unconscionable,deceptive,or unfair acts or practices in the conductofany
trade or com merce.cFLA.STAT.j50L202(1)and (21.Atal1tim es rqlevant
hereto, BUCKM A N w as used like a Consum er by Deutsche Bank to
fraudulently Foreclose and as a ''consum er'' as defined by FLA. STAT.
5501.203 (7).Atalltim esrelevanthereto,these defendantswereengaged
in ''trade or com m erce''as defined by
FLA.STAT.5501.203 (8)Either,any,orallofthe Defendantsin this count
createdthedocumentspurportedlytransferringthesubjectm ortgagefrom
LA NCA STER T0 M E,RS T0 DEUSTCH E BAN K 2005-2007 and then These
defendants violated the Actby engaging in unfairand deceptive acts and
practices including,but not lim ited to:preparing and executing a false and
im proper Affidavit and fake assignm ent of Indebtedness by w ho has no
apparent signing authority,w ith a fake Notary m anufacturing docuinents
to create the illusion that Deutsche bank possessed equitable ow nership of
the subjectmortgage despite a com plete lack ofevidence to suppcrtthat
contention.These defendants knew , or should have know n, the A0M s,
AffidavitofIndebtedness,along w ith other docam ents ''created''to gfve the
illusion that the 2007 foreclosure Defendants possessed             equitable
ownership of the stlbject promissory note and m ortgage and was
 Case 1:19-cv-24184-MGC Document 49 Entered on FLSD Docket 09/15/2020 Page 46 of 64



authorized w 'th invalid and illegal docum ents created w hich w as
perform ed on D eutsche Bank and
 Lancaster BAN K'S b'
                    ehalfand w ith each's acce;tance and approvalw hen in
 factneither w asthe realparty in interestw hen the claim s w ere filed.These
 Defendants have violated the actby engaging the follow ing acts of




unconscionable conduct, of unfair deceptive practices in the conduct of
trade or com m el'ce,Defendants,claim ed and continue to claim ow nership
 as holder ofthe subject note and mortgage even though they Knçw this
 status w as based upon falsified docum ents.Attorneys fees and costs are
 sought pursuant to Fla. Stat. 5501.2105. W HEREFORE, Plaintiffs
 œspectfully requestthatthisCourtaward dam ages,and           anx otherjust
 and appropriate relief under the law, including but not lim ited         to,
 attorneys'fees and costs.


                FO UR TEENTH CA USE O F A CTIO N
                    IllegalConsum er Collection


(FDCPA claim s against a11 defendants except SF) FCCPA claim s against all
defendants) Plaintiffreallegesand incorporatesparagraphs 1-asthùugh fully set
forth in this
paragraph The FD CPA w as enacted to protect allconsum ers from debt collectors
w ho seek to collect debts through illegality and w ho engage in unfair or outright
                     J

thievery and/or deceptive practices during the collection ofa debta'Plaintiffs are
defendingthem selvesfrom Deutsche Bank orLancasterw ho isForeclosing on usas
''
 consum ers''within the m eaning ofFDCPA,15 U.S.C.j1692a(3).These defendants
hase engaged in collection of ''debts'' as this phrase is deffned by 15 U.S.C.
Case 1:19-cv-24184-MGC Document 49 Entered on FLSD Docket 09/15/2020 Page 47 of 64



j1692a(5)and Fla.Stat.5559.55 allegedly owed by Plaintiff.Defendants,.Deutsche
Bank,MERS,Indy Mac & Lancaster who foreclosed upon this fake J
                                                             Mortgage and
Note after a fake default and are ''debt collectors''      The collection activity
foreclosed the fake M ortgage and Note,to
collect m onies falsely ow ed pursuant to a fake prom issory o note including a
deficiency judgm ent.It is Plaintiffs good faith beliefthat the Dory Goebel fake
A ssignm ent, created by Defendants w as created through collusion betw een
defendants Deutsche
Bank,M ERS,& LancMsterto supportthe claim ed indebtedness and to supportthat
                                                                     9
there is ''no genuine issue of m aterial fact'' in this case as of the date that the
Assignm ent w as executed These Defendants continue to intentionally m islead the
courtin an efforttounjustly enrich them selvesin taking Plaintiff'shom ewhen they
know,orshould haveknow n,attheinception ofthissuitthatLancasterand/orits
predecessor no interest and has never ow ned the note, D efendants' collection
activities descrtbed herein violate the Florida Consum er Collection Practices Act
(Fla.Stat,j 559,72)and theFederalFairDebtCollection PracticesAct(15 U.S.C.j
1692a etseq.) in that defendants'were claim lng,attem pting and ilhreatening to
collectand
enforce this consum er m ortgage debt by foreclosure action w here they how or
shculd have know n that the right to pursue foreclosure does not exist under the
law because:Lancaster did not have standing to pursue the 2007g action and
W aM u did not have standing to pursue the 2007 action; Failure to engage pre-
foreclosure settlem ent discussions w ith Plaintiff; Defendants' ullconscionable,
deceptive m ethods and practices in collecting this loan should preclude
                                                                      i
                                                                         them from
seeking judicial enforcem ent of the alleged. The assignm ent of m ortgage to
Deutsche Bank or Lancaster post-dated the filling ofthe 2007 suit m erely labeling
oneselfas a servicer w hen,in fact,a large percentage ofyour bujiness is collecting
a debt also qualifies all defendants as ''debt collectors''under the law .Further,
Case 1:19-cv-24184-MGC Document 49 Entered on FLSD Docket 09/15/2020 Page 48 of 64




Plaintiffwassubjected to ''default''fees and chargesincluding,butnotlim ited to,
                     4

attorney fees,legalfees,foreclosure Costs,latc charges,property iùspection fees,
title search expenses,filing
fees, broker price opinions, appraisal fees, tbrced placed insurance, and other
chargesand advances,and predatory lending feesand chargesa11ofw hich are not
authorized
by orin conforlnity with thetermsofthe subjectnoteand m ortgage.Forstatute of
lim itations purpose itw as im possible for Plaintiffto prove the conductherein until
April,2018 These acts as w ellas the prosecution ofthis case are w rollgful,
intentional, reckless, w illful and w anton, negligent, deceptive, and predatory.
Defendants knew they should not falsify docum ents particularly sw orn docum ents
m eantto prove a materialfactsuch asA0Isand AOMs.These perjured docum ents
violate 15 ILS.C.jl6S2e(10)and 1 5 (LS.C,51692f.81,As a resultofthe aforesaid
FDCPA and FCCPA violations, Plaintiff has been subjected to false and illegal
collection activities,and has therefore been harm ed due to the slander to her credit
and em otional/physical health issues proximately caused by these defendants.
Plaintiffhas retained counseland is entitled to reim bursem ent ofher costs and
attorneysfeespursuantto 15 U.S.C,j1692lc(3)and Fla.Stat.5559.77.
THEREFORE,plaintiffrespectfully requestan aw ard ofdam ages in plaintiffs
favor and against defendants for their actual or statutory dainages
w hichever
is greater;and an aw ard ofattorneys'fees and costs and for alloth:r relief
towhich thisCourtfindsjustand appropriate.

                    FIFT EEN TH C A U SE O F A C TIO N
                         A BU SE O F LEGAL PROCESS


       SIXTEEN TH CA USE O F A CTIO N VIO LATIO N OF 1964 and 1983
Case 1:19-cv-24184-MGC Document 49 Entered on FLSD Docket 09/15/2020 Page 49 of 64




CIV IL
                                   RIGH TS A CT

Breaking aIILaws to take ourproperty because we areblack in a white Nelàqhbor As
said to us by a Deutsche Bank Rep w ho said w c w hites Joli't want Blacks in this
Neighborhood and the police took my yacht because my Neighbor said he didn't
N iggers on Y lchts in his N eig hborhood see Godsz.com video IOA . This is total
Fraud,M ERS and D eutsche Bank is breaking allLaw s to take our property because I
as Blacks for Frzll'
                   np have been treated #y
                                         JJ with BLACK M EGA Discrim ination
becauseofm ehelping Republicansfrom BUSH,SCOTT TO TRUM P.

W e have New ly discovered evidence and fraud,M arch 4th 2018,w e w entto
the Dade County records Departm ent because a11 M ortgage N otes are
Required to be Recorded with Original Signatures F.S.701.02(11(2)(3)
exh. A . and. W e discovered that the W AM U M ORTGAGE N OTE has
absolutely no signaturesofthesocalledbuyer(LeroyW illiam s)on Noteas i

Required by F.S.695.26 (1) (a),which caused m e to search the whole
record to discover that AllBuyer's (Leroy W illiam 's) SIGNATIJRES and
INTIALS are a11 Blacked 0ut and the blacked out signature as show n on
godsz,com #1 show ing Dade County Clerk Guetty Jean #217325 behind
Clerk's desk behind protective glass .She's on video after red stam ping and
putting m y paym ent receipt on the Certified so called Leroy W illiam s
show ing M ortgage N ote on Cam era,
video show s blacked out initials on W AM U N oize.And tw o m anagers'ofthe
Clerk's office saying there's no w ay this N ote should have been put on
Recorded w ithout the Signature, godsz.com and I recorded this all on
docket for Leroy W illiam s there's no signed M ortgage, Profnissory or
Prepaym entRider Recorded in Dade County,There is no lostN ote countin
Deutsche Bank
Case 1:19-cv-24184-MGC Document 49 Entered on FLSD Docket 09/15/2020 Page 50 of 64



Com plaintand M ERS isnotlisted in the Note asNom inee oranything atall,
exh.A .W hich is w hy they did a Fake M ortgage Assignm entw hich included
the Prom issory N ote as stated on the bottom of the A ssigned note from
W AM U Bank to M ERS exh,C.,signed by the Vice President ofW AMU
(Darlene Perera)the same lady w ho on the exactsame date she signed a
fake A llonge to another Bank called Indy M ac Bank,illegalsee exhibit CC
1-5 you can't sell a:Note to tw o different entities especially on the sam e
date and did notrecord the assignm entuntil'2007 1 year and 5 râonths
after sale w hich m akes the note void according to F.S.exh.C.Allow ing an
unsigned M ortgage Note to be
Recorded in Florida w hich is a Felony,F.S,817.2341 and 775.082,775.083
and 775.084. A nd are all forgeries that can alm ost be seen ylnder the
blacked out ink w hen com paring that signature to the other signatures of
the other notes w ith the correct signature see the Plaintiffs W A M U 'S
Recorded Note shdw s Note has a w rong forged signature thatyou can
see under the blacked out signature, exh.A,This is the Correct Leroy
W illiam 's real signature from the other note from real Recorded Note of
Leroy W illiam s other property.From a realClosingsa-see pgs.16 and 20
                                                   -



of, exh.B 1 and B2. And Flam ingo Title Com pany w as sued by Attorney
Title Illsurance Co.Because ofm oney given butno Note,exh.Fi,F2,F3,.
A nd no valid W arranty Deed because Alexallder M orera w as notthere and
did not sign the W arranty
                                              (,                    '
Deed, exh. G.O ne of the ow ners of the hom e 1977 ne 119th road M iam i
33181,James Buckm an :vas not at the closing,see affidavit exb.H.and
Jam es
Buckm an did not sign anything RS it APPEA RED on the fake W arrenty
Deed,exh.G.See Jam es Buckman's realsignature on driverslicense,exh.
H2. Som eone illegally signed for James Buchman. See Affidavit from
Case 1:19-cv-24184-MGC Document 49 Entered on FLSD Docket 09/15/2020 Page 51 of 64



M aurice Sym onette another ow ner saying that he    (M aurice)was their at
the Angry
w iped outnon closing and w itnessed thatJam es Buckm an,Tanner Carter,
Alexander M orera nor did Leroy W illiam s show up to the closing and the
W arranty Deetlw as notsigned ,see exh.L.Affidavitfrom James Buckman
stating that he w as not at the closing so there w as no LegalW arranty filed
on the Record!So pàym ents continued to Ba* ,exh.S1,S2,S3.and then
EM C M ortgage Bank EM C.M ortgage co.w rote and said m ake a11paym ents
to INDY M AC BAN K, exh. T.And Paym ents w ere m ade on tim e even six
m onthsafterJ.P.M ORGAN Bank Foreclosurewasstarted 06/20/2007,exh.
M.Seereceiptsshowingpayments06/19/07 to 09/29/07 4 m onthsafter
J.P.M ORGAN
Bank foreclosure started exh. K1, K2,K3, K4.And unknow n Batlk.I.P.
M ORGA N Bank Lis Pendence date filed w ith no Due Process Notice to us,
                                               tj                     k
see page 11 ofDade Docket exh.0.This filed w hile Paym ents w ere still
being m ade and on TIM E,exh.5.And notice the Note blacked outthe Loan
Num berso thatyou could notcheck it,exh.A.


    SEVENTEENTH CAUSE OF ACTION-CIVIL CONSPIRACY
                           A s to aIlDefendants

Plaintiff realleges and re avers and incorporates allparagraphs as though
fully set forth in thfs paragraph,Plaintiff alleges that Defendants ectered
into an agreementts),with each other to defraud Plaintiffby providing
false testim ony regarding our alleged default on the pl'om issory note
securing the m ortgage on our house and false docum entary evidence to
the Court to support their plan to obtain Plaintiffs hom e.The agreem ent
betw een the Defendants to provide evidence they knew                     w as
unauthenticated and fake therefore inadm issible and in m any instances

                                                $
Case 1:19-cv-24184-MGC Document 49 Entered on FLSD Docket 09/15/2020 Page 52 of 64




outrightperjury comprisesthe underlying tortorwrong Defendantshave
com m itted against Plaintiffin furtherance oftheir ow n financial.goals.The
overt acts in furtherance of the conspiracy w ere the follow ing: the
preparation and recordation ofthe Novem ber 5,2007 AOM,tàe October
31,2007 AO M ,the filing ofthe ''OriginalProm issory N ote''via a Septem ber
3,2007.the filing and reliance upon the Affidavit ofIndebtedness executed
                                               L
                                               j                      '
by Com pounding the aforesaid m isdeeds,
al1 Defendants behavior tow ards Plaintiffs regarding the setting and re-
setting of ''foreclosure sale'' of our hom e for m ultiple years evidences a
callous and blatant disregard for the good faith and fair dealing that form s
the basis for com m ercial endeavors. at the tim e filed the BLA NK ROM E
ATTORNEYS LEP,
ATTORNEY/DANIELHURTZE,2007and the2007 cases,theirclientdid not
have sufficient docum entation to establish itGis was the proper pàrty to
bring this action and the docum entation upon w hich those Plaintiff relied
upon for standing w as im properly m anufactured by Banks, as Plaintiffs
counsel in both cases and acting on Plaintiffs behalf as its authorized
agent. In other w ords, Defendants created false docum ents to m ake it
appear thatD eutsche Bank or Lancasterw ere the proper party to bring the
respective actions.Plaintiffw as sued for foreclosure oftheir hom e Nvithout
firstallowingusthe'righttopursuethefeder#ly-requiredpre-foreclosure
loss m itigation opportunities. In addition, Deutsche Bank or Lancaster,
BLANK ROME ATTORNEYS LLP,ATTORNEY/DANIEL HURTZE proceeded
to pretend to the noticed us.Untold numbers of other homeowners,in
addition to Plaintl in this country reasonabk relied upon'
                                                         ,the prom ise of
y'                                                                '
 w orking out'' the alleged default Debts so the property ow nel could
resolve the m atter w ithout foreclosure,A s a directand proxim ate rfz
                                                                      'sult of
the acts setforth in yhis Count,Plaintiffhas suffered dam ages including but
                                               j
                                               J                      1
  Case 1:19-cv-24184-MGC Document 49 Entered on FLSD Docket 09/15/2020 Page 53 of 64



  not lim ited to psychological and physicalpain and suffering, dam age to
  her eredit reputation, the experetaining counsel and defending the
  foreclosures and other reasonable and foreseeable dam ages.Plpintiffhas
  also had to hira undersigned counseland seem s dam ages for the litigation
  feesand costspursuantto Florida Statl4tes557.105.W HEREFORE Plaintiff
  praysthatthishono/ableCourtaw ard herdaa agesfortheclaim ssetforth
  herein including litigation Fees and costs.

                E IG H TEE N TH C A U SE O F A C T IO N -
                      A BUSE OF LEGA L PRO CESS
   Asto BLANK ROMEATTORNEYSLLP,ATTORNEY/DANIEL HURTZE,,
       D eutsche Bank as successor to M ER S FROM Lancaster,



Plaintiff realleges and re avers paragraphs as f fully set forth herein and
further states:This is an action for injunctive and declaratory relief and for
dam ages based upon these D efendants abuse of the legal process in
connection w ith the foreclosure law suits.From the filing ofthe 2007 action to
present, Lancaster and then D eutsche Bank as successor, did not have
sufficientdocum entation to establish itisthe properparty to bring this action
and the docum entation upon w hich it relied on for standing w as im pl'operly
m anufactured by Defendants, individually or jointly. These Defepdants
created and/orusedfalse documentsin
an effortto obtain a foreclosure finaljudgm entagainsthom eowner.These
documentsinclude theaforementioned AOMS and AffidavitofInlebtedness.
Furtherm ore there is a issue asto w hether the individual's nam e thatappears
on those docum ents has any inform ation,personalor otherw ise,relating to
the information contained in the docum entand/orthe authority to sjgn the
docum ents.Defendants utilized the A OM S and affidavit of indebtedness and
''endorsed''nromissorv Note in thislegalnrocess to falselv renresent'to the
  Case 1:19-cv-24184-MGC Document 49 Entered on FLSD Docket 09/15/2020 Page 54 of 64




Court that Lancaster,and then Deutsche Bank had the requisite standing to
bring this m ortgage foreclosure law suitand the sum s due and w hich should
be included in the foreclosure finaljudgm entBy creating and utilizlng the
false docum ents these Defendants m isused Iegal process and the Court
system to prom ote their best interests by m isleading the Court as to
                                                  (1                    $
Lancaster right to bring the 2007 m ortgage foreclosure law suit and by
m isleading the Courtas to
the legitim acy of alleged ''evidence''of ''original''docum ents that they w ere
relying upon to support their claim s against Plaintiff These Defendants
should nothave abused the foreclosure process by filing false docum ents to
support their claim that Lancaster w as the proper party to bring this action.
These actions w ere w illfuland constituted an intentionalm isuse ofprocess in
an effort                                         Q
to w rongfully foreclose upon hom eow ner's property. Therefore,
D efendants m isused civillegalprocess against hom eow ners in an effortto
accom plish the foreclosure upon her hom e based upon false docum ents.
W HEREFORE, Plaintiff requests actual and special dam ages including
attorneysfeesand costsagainstthese Defendantsjointly and severally for
abuse oflegalprocess.

                   N IN ETEEN TH CA USE OF A CTION
                           SLAN D ER O F TITLE

    PlaintiffJAMESBUCKMAN re-allegesandincorporatesbyreferenGeall
    precedingparagraphsasthough fullysetforth herein.Defendants,and each
    ofthem,disparaged PlaintiffJAMES BUCKMAN'Sexclusive valid titleby and
    through the preparing,posting,publishing,and recording ofthe
    docum ents previously described herein,including,butnotlim ited to ,the
    NoticeofDefault,NoticeofTrustee'sSale,andrrrustee'sDeed.Said
Case 1:19-cv-24184-MGC Document 49 Entered on FLSD Docket 09/15/2020 Page 55 of 64



 Defendantsknew orshould haveknow n thatsuch docum entsw ere
 im properinthatatthetim eoftheexecutionalzddeliveryofsaid docum ents
 Defendantshadnoright,titlezorinterestintheProperty.Thesedoculnents
 w ere naturallyand com m only tobeinterpreted asdenying,disparaging,
 and castingdoubtupon Plaintiffslegaltitletê the property.By posting,
 publishing,and recordingsaiddocum ents'disparagem entofplaintiffslegal
 titlew asm adetothe w orld at large.Asa directand proxim ate resultof
 Defendantsconductin publishingthese docum ents,PlaintiffJAM ES
 BUCKM A N'S title to the Property hasbeen disparaged and slandered,and
 thereisacloudonPlaintiffJAMESBUCKMAN'Stitle which wasobtailled by
 quitclaim deedon 1/01/2007 seeexhibitand Plaintiffhassuffered,and
 continuesto suffer,dam agesin an am ountto be proved attrialasa''esult
                                              :                      $
 ofDefendantsconductplaintifflam esBuckm anhasincurred expensesin
 ordertocleartitletotheproperty.M oreover,theseexpensesare
 continuing,and PlaintiffJamesBuckm an willincuradditionalcharge for
 such purpose untilthe cloud on Plaintiffs title to the property has been
 rem oved.The am ounts offuture expensesand dam ages are not     .



 ascertainabl: atthisA s a further directand pro Kim ate resultof
 Defendantsconduct,PlaintiffJamesBuckman hassufferedhum iliation,
 mentalanguish,ankiety,depression,andem oM'onalandphysicaldistress,
 resultinginthelossofsleep and otherinjuriestohisand herhealthand
 well-being,and continuesto suffersuch injurieson an ongoingbasis.The
 am ountofsuch dam ages shallbe provenattrial.Atthetim ethat.thefalse
 and disparagingdocum entsw erecreated and published by the
 Defendants,Defendantslfnew thedocum entsw ere false andcreated and
 publishedthem withthem aliciousintenttoinjurePlaintiffJamesBuckman
 and deprivethem oftheirexclusiverightptitle,andinterestintheProperty,
                    4

 andtoobtain thePropertyfortheirownuse1* unlawfulmeans.The'
 conductoftheDefendantsin publishingthe docum entsdescribed above w as
Case 1:19-cv-24184-MGC Document 49 Entered on FLSD Docket 09/15/2020 Page 56 of 64




 fraudulent,oppressive,and malicious.Therefore,PlaintiffJam ejBuckm an
 isentitledtoanaw ardofpunitivedam agesinanam ountsufficienttopunish
 Defendantsfortheirm aliciousconductanddetersuch m isconductinthe
 future.

    TW EN T IETH C AUSE OF ACTION: VIOLATION OF 7'1& 8''
    AMENDM ENT AND DEPRIVATION OF RIGHTS AND PERIURY
    GENEM LLK UNDER COLOR OF LAW BY VIOLATING OF FLORIDA
    STATUTE 82 & 83.

    Plaintiffsdid notconcentto any unconstitutionalJudicial
    foreclose,because according to the 14th A m endm entofUS
    Constitution,''N o person shallbe deprived oflife,liberty,and
    Property withoùtdueprocessofLawi''the efore,we dem and a .
    jurytraialtoprotectourdueprocessrightsand rightttoa fair
    trial,in orderto settle this issue,because the am ountin
     question exceeds $20.00 US dollars.According to the 7th
     am endm ent ofthe US Constitution,ifthe am ountexceeds
     $20.00 dollarsthe rightto ajury trialispreserved.Duetothe
     unconstitutionalnatureofthe said Judicialforeclosure Notice,
     this Cease and Desistand Law suitisfiled ip good faith,
                                                  't,
     because ldo notunderstand w hy the City ofN orth M iam i
     Beach Police,Zoning Dept.and Dade County Sheriffs Office has
     w illfully and m aliciously violated the Plaintiffs due process .
     and equalprotection rights,and The Plaintiffs rightto a fair
     trial,in order to illegally take,evictand sale the plaintiffs
     property w ithoutgiving the Plaintifftheir day in courtfirstto
     prove The Plaint
                    1
                      iff'scase,ThisSheriffsOffice'sm otivefor
                                                  t
                                                  j
     w illfully and m aliciously violating The Plalntiffs constitutional
     rights is forpersonalgain and an easy outofcourtvictory.The
     Kaid Sheriffs O ffice's actionK w here indeed w illfllland
Case 1:19-cv-24184-MGC Document 49 Entered on FLSD Docket 09/15/2020 Page 57 of 64



    m alicious,because thisSheriffsOfficehasofficersw ho are
    officersof,the stateand arepresum ed to know thelaw ;
    therefore,this Sheriffs Office eitherknew or should have
    know n never to try to deprive a person oflife,liberty,and
    property w ithout du process oflaw ;especially,in lightofthe
    factthatthisSheriffsOfficehasofficersw ho took a sw orn oMth
    to uphold and defend the US and Florida Constitution before
    they can begin professionallaw enforcem ent.According to
    A rticle VI,Clause 2 ofUS Constitution,Know n as the
    Suprem acy Clause,establishes,The U.S.Constitution and
    treatiesasthesuprem e1aw oftheland;alfd thejudgesin
    every state shallbe bound thereby.''This Sheriffs Office has
    acted w illfully and m aliciously w ith totaldisregard tow ards
    The Plaintiffs federally secured guaranteed ccm stitutional
    rights,because the said Sheriffs Office either knew or should
    have knoA/n thatthe United States Constitution is the Suprem e
    Law ofthe land,in w hich allpublic officials are bound by it,
    becauseallpublicofficialstookOathsofOtficetoupholdand
    defend theFlorida and US Constitution.The said Judicial
    foreclosure and eviction initiated by this Sheriffs Office is
    undeniable evidence thattheofficersofthisSheriffsOffice
    have breached theircontractsw ith the State ofFlorida
    becausetheyhaveperjuredtheiroathsto uphold anddefenà
    the state and US Constitution,because this Sheriffs Office is
     indeed w arringagainstthe US Constitution,by evicting,taking
                                                :
                                                t
                                                g
                                                )                     9
     and sailing our property w ithoutproviding equalprotection of
     the law ,due process oflaw ,and The Plaintiffs rightto a fair
     trial.According to Cohens vs.Virginia,19 U.S.C,Section 2381.
Case 1:19-cv-24184-MGC Document 49 Entered on FLSD Docket 09/15/2020 Page 58 of 64




    TitleSU.S,C,Section 7311(Loyalty and Striking),which
    explicitly makesitafederalcrim inaloffense (and aviolation of
    oath ofoffice)foranyoneemployed in theY nitedStates
    Governm ent(including membersofcongl.ess)to advocatethe
    overthrow ofour constitutionalform ofgovernm ent.Title 18

    U.S.C,Section 1918 (Disloyalty and



    Assertingtherightto StrikeagainsttheGovernm ent),
    providespenaliiesforviolation ofoath of4ffice described in
    title5U.S.C,Section 7311,which include:(1)removalfrom
    office;an (2)confinem entorafine.TheAlien RegistrationAct
    of1940 (Sm ith Act,76th United StatesCongress.3d session'
                                                            ,
    c13.439,54stat.670,18 U.S.C,Section 2385 (Advocatingthe
    Overthrow ofThe Sm ith.governm ent.This Sherriffs Office's
    said JudiciaiForeclosure underpowerofsale is
    unconstitutional,because ifeffectively deni
                                             I
                                               es our client,
    'tA ccessto the Courts,''This Sheriffs Office is attem pting to
    deny the Plaintiffaccessto the courts by taking The Plaintiffs
    property aw ay w ithout due process ofthe law ,w hich is m ostly
    thejudicialprocess,Dueto theamountofmoneyTheplaintiffs
    property isw orth,this issue needs to be presented before
    officersoflaw ,in orderto ensureAccessto the Courtsso that
    Plaintiffs constitutionalrights are protected;and to ensure
    thatTheplaintiffslife,libertyandpropertj'isnotbeingtaken
    w ithoutdue process and equalprotection ofthe law .''The
    rightto sue and defend in the courts is 0ne ofthe highestand
    m ostessentialprivileges ofcitizenship and m ustbe allow ed by
Case 1:19-cv-24184-MGC Document 49 Entered on FLSD Docket 09/15/2020 Page 59 of 64



    each State ta the citizens ofallotherStates to the sam e extent
    thatitisallowedtoits0wn citizens.vtseeCham bersv.
    Baltim ore& O.R.R.,207U.S.142,148(1907)9Mcknettv.St.
    Louis& S.F.Ry.,292 U.S.230,233 (1934).t'Theconstitutional
    requirem entis satisfied ifthe nonresidentis given access to.
    the courts ofthe State upon term sw hich,in them selves,are
    reasonable and adequate forthe enforcing ofany rights he
    m ay have,even though they m ay notbe technically the sam e
    asthoseaccordedto residentcitizens.''(SeeCanadian
    Northern Ry V.Eggen,252 U.S.553 (192(f.''Therightofaccess '
                 .



    to the courtsisbasic to our system ofgovernm entand itis
    w ellestablished today thatitis one ofthe fundam entalrights
    protectedbytheConstitution.''(SeeRylandv.Shapiro,708
    F.2d 967,971 (5'*Cir.1983).ThisSheirff'sOfficewith its
    unconstitutionalFinalN otice ofEviction and AliasW ritof
    Possession did indeed advocate the overthrow ofour
     constitutionaldorm ofGovernm ent,invioàation oftheSm ith
    Act;thereby,violating theiroathsofoffice,becauseAccessof
    the Courts is Com m on Law thatisprotected by tlle Florida and
     US Constitution.The m em bers ofthis Sheriffs Office,having'
     taken an oath to support and defend the Florida and the
     United States Constitution,did w ilfully and know ingly violate
     said oathsby filingaunconstitutionalJudicialFinalNoticeof
     Eviction,W ritofPossession and did evictj
                                             4
                                               om eofusonthe24
     hournoticetoevicton 08/18/16 andthen cancelledthe
     eviction O rder.W ew antourproperty replaced orthe m oney
     backtripled.See exhibitvideoon godsz.com Because thisij
     totally contrary to w ell-established Com m on Law ,Accessto
Case 1:19-cv-24184-MGC Document 49 Entered on FLSD Docket 09/15/2020 Page 60 of 64



    the violation ofT itle 18 U.S.C,Section 241 -Conspiracy
    AgainstRights,andTitle18U.S.C,Sectioh 242-
    DeprivationsofRightsundercolorofstateIaw;and perjury
    Generally.Othercrim inaland civilcausesofaction ifthis
    Sheriffs Office haspersisted andhasnotceased and
    desistedwiththeirunconstitutionalludicial
    Foreclosare:w ith no N O T E O R M O RT GA GE running an
    artificialsham ,




    breach oftrust,extortion,em bezzlem ent,1aw
    enforcem ent m alpractice,officialoppression,R ICO ,
    Conspiracy to com m it RICO,suppression of evidence,
    obstruction ofjustice,violationsofthe honestclause,
    m isprision oftreason,piracy upon the high seas,advocating
    the overthrow cofour constitutionalform ofgovernm ent,
    and Insurrection and
Case 1:19-cv-24184-MGC Document 49 Entered on FLSD Docket 09/15/2020 Page 61 of 64
                                                           ;'       ,
                                                                    e           t'''-   ,'   1   *

           Z l'
           '

                  .
                        zr,-.
                            ,
                            1sz.
                               s.e ,
                                   o./-
                                      '
                                      - kzlz,-/,'cy,v, V,c-
                                                          slxlb'
                                                               o z t>.
                                                                     /-P/IA'$x
                                                                             *'
                                                                              vp-fi/'
          x'/-oy
           G O D E :I                 .                    - V IO LA TIO N O F
        BANK RUPTCY :U.S.U.S.ï362(a)(3), IIU.S.C.: 362(h)(K),
        11U.S.C.j362(c).1U.5.1362 (11(21(31(4)(51(61(7)
                            .*
                                               7j
                            .:
                             .''
                                           jL, h
                                          .t


           Judge M onica GordiErred by nöy stopping aIIcourt proceedings
        afterplaintiff M aurice Sym onette show ed herhis Bankruptcy and also
        show ed herthe Transcriptfrom the priorJudge in thisCase the
        Transcriptw here in the Judge allow ed Sym onette to intervine ,see
        Exhibit K in this Case as an ow nerin the state courtand should have
        stopped aIIforeclosure activity in w hich theirw as a sale date thatw as to
        beon 06/22/2017,butMaurice Symonette had alreadyfiled a
        bankruptcyon08/08/2016 AndJudge MonicaGordiwould notallow
        the bankruptcy to haltthe sale ofthe house see bankruptcy DocketThe
        Judge Erred in notstopping hearing and setying a sale in violation of
        11U.S.Code9362 (1)42)(3)(4)(5)(6)(7)(8)whentheyViolated owner
        M aurice Sym onette's bankruptcy,this US Code stops any and aIIacts
        againstthe debtororagainstproperty ofthe estate w hile M aurice
        Sym onette's Bankruptcy w asstillactive atthe tim e case no.
        16-20959epk see(exhibitL),theJudgedid not follow the Federal
        and State rulesand law s,w hich caused his hom e to be sold.And also see
        docketonexhibitM Fordate06/22/20171977NEW CORRECTED where
        theirw as a sale date that should have been stopped by Judge.
  Case 1:19-cv-24184-MGC Document 49 Entered on FLSD Docket 09/15/2020 Page 62 of 64




                           PR AY ER FO R R ELIEF


 W herefore plaintiff, Jam es B uckm an w ill ask for the follow ing ft'
                                                                       ir each
  Cause ofaction to be awarded:And under the penalty ofperjury.verifies
  That he has read the foregoing petition for D eclaratory R elief to quiet title
                                                   ;                     ;
 A nd m otion for tem porary Restraining order and that the facts coiltained
  therein are true and
  correct..



d)ThatthePlaintiffhavesuch otherand furtherreliefastheCourtmay deem justand
proper and equitable given the facts ofthe case.

e)Grantinjunctiverelief(stay).
                                                   $                     ù
t)SetasidetheJudgm entin theoriginalaction offoreclosure,voidingthesaleand transfer
ofTitle ofhis hom estead Property and,

g)DeclaratoryjudgmentinstructingthePlaintiffofhisrightsunderlaw,

                                          PRAYER

              W HEREFORE,Plaintiffrequestjudgmentasfollows:
1.ln thatthiscourtissùe an Orderto show Causeend,afterahearing ,issue an order




overthlrning foreclosure sale restraining Defendant's,and each ofthem ,during the
pendency ofthisaction,from continuing w ith theirefforts.


2. Thatthe foreclosure ofthe property be declared illegaland thatDefendant's be forever
  Case 1:19-cv-24184-MGC Document 49 Entered on FLSD Docket 09/15/2020 Page 63 of 64



enjoined andrestrainedfrom sellingthepropertyorattem ptingto sellitorcausingittobe
sold again,eitherunderpow erofsale pursuantto trustdeed orby foreclosure action and
from posting,publishing orrecording any noticeofdefaultofforeclosure sale contrary to

state orfederallaw .


3. Thatthe underlying loan transaction be declared void asa resultofDefendant's
   misrepresentation,iaud,concealment,andpœdatoryloanpractice'
                                                             q.

4. That Defendant'sm ake resyitution to Plaintiffaccording to proof.


5, Forajudgm entdeterm iningthatPlaintiffistheow nerinfeesim pleoftheproperty
against


                                                 4
the adverse claim s ofDefendants and thathave no interest in the property adverse to
Plaintiff's.

6. Fordam agesin an am ountof$5,000,000,00.

7 For the costofthe suitand reasonable attorney fees.

8. Forany andallotherand furtherreliefthatm aybejustinthism atter.




                    V ERIFICAT ION O F M A U RICE SYM ON ETTE



IIam es Buckm an,declare
                      1
                         as follow s:
     Case 1:19-cv-24184-MGC Document 49 Entered on FLSD Docket 09/15/2020 Page 64 of 64




         Iam nam ed asa Plaintl
                              iffin theabove-entitled m atter
1)                                                                                                                 .




2)       Ihaveread the foregoing VERIFIED COM PLAINT,and attached Affidavit,and know
the

factstherein stated to betrueand correct.Ideclare,underpenalty ofperjury pursuantto
the
                                                                                      4
law s of

                                             i.s.                      .,'-
                                                                       .  'E                       .
                                                                                                   ,
                                      y
                                      .4j      'h''r                   , h
                                                                       . ij
                                                                     ih-
                                                                       ,  j,          .
                                                                                      ,.          t,,-
                                        $
                                        .
                                       4w..       :#                   . IF                         k+
                                                                                                     '
                                          $93.,
                                              1, i
                                               :,. k
                                               *,
                                                .w 's                  ''
                                                                        .s'
                                                                                , ;w -21. ...w u,x .(?$k.dj.
                                                                                                           j,<,,
                                                                                   jj...
                                                  '
                                                  *
                                                  '   p
                                          . ...,.,., 4'
                                                   .             .
                                              J? 11'S BUCKM A N'
                                             ?' )77 N E 119 'RD .
                                             6- IIA M I-FI-A 33181
                                                       ,                        /,                                 ..,v.'''
                                                                '
                                                                zz                                         )
                                                                                                           jy          ,,
                                                                                                                        .
                                                                                                                        ,..
                                                                                                                          .
                                                           /'                     ,              +gx''?'                j,y
                                                          z               J.
                                                                           g-i+Kz.
                                                                     ........    1,
                                                                                  ê-..''                   --
                                               N,,/IJRICE S                                    ONETTE
                                                                                          4
                                                     1977 N E 119th 1* .
                                                    M IA M IFLA .33181




                                                                                          4




                                                                                          4
